UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-53697 CORONUS SOLAR INC. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation or organization) 1100-1200 West 73rd Avenue Vancouver, British Columbia CanadaV6P 6G5 (Address of principal executive offices, including zip code.) 604-267-7078 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:17,219,486 as of August 16, 2013. Table of Contents TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss 4 Consolidated Statements of Stockholders’ Equity (Deficiency) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 54 Item 4. Controls and Procedures. 54 PART II. Item 1A. Risk Factors. 54 Item 6. Exhibits. 55 Signatures 61 Exhibit Index 62 -2- Table of Contents PART I. ITEM 1.FINANCIAL STATEMENTS. CORONUS SOLAR INC. (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) (Unaudited) June 30, March 31, ASSETS CURRENT Cash and cash equivalents $ $ Other receivables Prepaid expenses and deposits (Note 7) Assets held for sales (Note 8) - TOTAL CURRENT ASSETS PREPAID EXPENSES AND DEPOSITS - PROPERTY, PLANT AND EQUIPMENT (Note 9) PROJECT ASSETS - TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 14) $ $ Senior secured promissory note - Notes payable - Liabilities held for sales (Note 11) - TOTAL CURRENT LIABILITIES NOTES PAYABLE LONG TERM - TOTAL LIABILITIES 4,152,170 STOCKHOLDERS' EQUITY SHARE CAPITAL(Note 12) Authorized: Unlimited voting common shares without par value Issued and outstanding: 17,219,486 common shares (March 31, 2013: 17,219,486) ADDITIONAL PAID IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE LOSS DEFICIT, accumulated during the development stage TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ COMMITMENTS (Note 15) GOING CONCERN (Note 2) (See accompanying notes to the consolidated financial statements) -3- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Expressed in U.S. Dollars) (Unaudited) Cumulative from Three months ended June 30, inception (December 3, 2001) to June 30, 2013 REVENUE $ - $ - $ EXPENSES Amortization - tangible and intangible assets 8 Amortization - financing costs on promissory note - Consulting fees - Interest on shareholder loan - Interest and bank charges Office and miscellaneous Professional fees Repairs and maintenance - - Salaries and wages(Note 14) Stock based compensation - - Telephone and utilities Advertising and promotion - Travel - Feasibility study Foreign exchange loss (gain) Write-down of land deposits - - Write down in website development costs - - Write-off CIP - - Write-off trademark cost - - Write-off on discount of convertible notes - OTHER ITEMS Interest income 75 - Debt forgiven - - Gain on sale of assets (Note 10) - Other income - Other expenses - - INCOME (LOSS) BEFORE INCOME TAXES Income Taxes - INCOME (LOSS) FOR THE PERIOD OTHER COMPREHESIVE INCOME (LOSS) FOR THE PERIOD Exchange difference on translation COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD $ $ $ Profit (loss) per share - Basic(Note 6) $ $ Weighted average number of common shares outstanding - basic Profit (loss) per share - Diluted (Note 6) $ $ Weighted average number of common shares outstanding - diluted (See accompanying notes to the consolidated financial statements) -4- Table of Contents CORONUS SOLAR INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY December 3, 2001 (inception) to June 30, 2013 (Expressed in U.S. Dollars) ACCUMULATED DEFICIT OTHER ACCUMULATED ADDITIONAL COMPREHENSIVE DURING TOTAL COMMON PAID-IN INCOME DEVELOPMNET STOCKHOLDERS' SHARES AMOUNT CAPITAL (LOSS) STAGE EQUITY Stock issued for service at $0.0525 per share on December 5, 2001 - - - Stock issued for cash at $0.0002 per share on December 5, 2001, revalued at $0.0525 per share - - - Stock issued for cash at $0.0525 per share on December 5, 2001 - - - Stock-based compensation on 75,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the period - Balance, March 31, 2002 Stock issued for cash at $0.055 per share on April 5, 2002 - - - Stock issued for cash at $0.0725 per share on June 18, 2002 - - - Exericse of warrants at $0.055 per share on August 15, 2002 - - - Stock issued for cash at $0.0725 per share on December 16, 2002 - - - on January 10, 2003 - - - on January 21, 2003 - - - on March 7, 2003 - - - on March 13, 2003 - - - Stock issued for debt at $0.0725 per share on January 15, 2003 - - - Imputed interest from shareholder loan - Stock-based compensation on 25,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2003 Stock issued for cash at $0.0835 per share on April 2, 2003 - - - on May 13, 2003 - - - on May 21, 2003 - - - on June 23, 2003 - - - on August 1, 2003 - - - on August 6, 2003 - - - on October 24, 2003 - - - on November 18, 2003 - - - Stock issued for debt at $0.0835 per share on April 15, 2003 - - - on July 15, 2003 - - - on October 15, 2003 - - - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2004 Stock issued for cash at $0.039 per share on June 15, 2004 - - - on June 30, 2004 - - - on December 17, 2004 - - - Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2005 Exericse of warrants at $0.042 per share on July 28, 2005 - - - on September 14, 2005 - - - Stock issued for debt at $0.042 per share on March 15, 2006 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 450,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2006 Stock issued for cash at $0.044 per share on November 24, 2006 - - - on December 7, 2006 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 100,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2007 Stock issued for debt at $0.0485 per share on May 4, 2007 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 100,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2008 Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2009 Stock issued for acquisition of Coronus Energy Corp. on November 2, 2009 - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2010 Stock issued for cash at $0.402 per share on January 21, 2011 (net of share issuance cost) - - - Stock issued for construction of solar power plants on March 31, 2011 - - - Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2011 Stock issued for cash at $0.624 per share on May 10, 2011 - - Stock issued for cash at $0.598 per share on October 24, 2011 - - Forgiveness of debt by a director and shareholder - Warrants and conversion beneficiary features - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2012 Stock cancelled for amendment of agreement on August 15, 2012 (Note 10) - - - Forgiveness of debt by a director and shareholder Comprehensive income: Currency translation adjustment - Income for the year - Balance, March 31, 2013 Comprehensive income: Currency translation adjustment - Income for the period - Balance, June 30, 2013 (Unaudited) (See accompanying notes to the consolidated financial statements) -5- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. Dollars) (Unaudited) Cumulative from Three months ended June 30, inception (December 3, 2001) to June 30, 2013 OPERATING ACTIVITIES Net income (loss) from operations $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: Amortization - tangible and intangible assets 8 Amortization - financing costs on promissory note - Foreign exchange gain/loss - - Forgiveness of debt - - Imputed interests - - Share issued for services / debts - - Stock based compensation - - Amortization on discount of convertible notes - 102,121 Gain on sale of assets - Write-down of land deposits - - Write down of website development costs Write-off CIP - - Write-off trademark cost - - Changes in non-cash working capital: Other receivables Prepaid expenses and deposits Accounts payables and accrued liabilities 146,503 (38,717) 250,494 NET CASH USED IN OPERATING ACTIVITIES (138,534) (218,655) (2,096,626) INVESTING ACTIVITIES Property, plant and equipment - - Land acquisition Land deposit - - Net proceeds on sales of assets - Intangible asset - - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (168,352) (1,326,674) FINANCING ACTIVITIES Net assets held for sales - Issuance of common shares - - Senior secured promissory note - Due to related party - - Loan from a shareholder - Note payable - Convertible note payable - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (341,808) 3,526,434 EFFECT OF EXCHANGE RATE ON CASH NET INCREASE (DECREASE) IN CASH CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - Beginning of Period 284,989 327 - CASH AND CASH EQUIVALENTS - End of Period $ $ $ SUPPLEMENTAL CASH FLOWS INFORMATION Interest expense paid in cash $ $ $ Taxes paid in cash $ - $ - $ - NON-CASH FINANCING ACTIVITIES Issuance of common shares for acquisition of Coronus Energy Corp. $ - $ - $ Establishment of intangible asset through acquisition of Coronus Energy Corp. $ - $ - $ Issuance of common shares for construction of solar power plant $ - $ Cancellation of common shares for amendment of the agreement $ Forgiveness of debt by a director and shareholder $ - $ - (See accompanying notes to the consolidated financial statements) -6- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 1 – Nature of Operations Coronus Solar Inc. (“the Company”) was incorporated under the Canada Business Corporations Act on December 3, 2001 under the name “The LectureNet Learning Corporation” and was registered extra-provincially in the Province of British Columbia on January 24, 2002. The name of the Company was changed to InsightfulMind Learning, Inc. effective August 26, 2002 and was further changed to Coronus Solar Inc. on November 3, 2009. The Company’s current business is to deploy and operate utility-scale solar power systems in the State of California, U.S.A. The Company is located in the City of Vancouver, Province of British Columbia, Canada. On November 2, 2009, the Company completed an agreement (the “Share Purchase Agreement”) to acquire all of the issued and outstanding shares of Coronus Energy Corp. (“Coronus”), a start-up stage company founded to deploy and operate utility-scale solar power systems in the State of California. Under the Share Purchase Agreement, the Company acquired all of the outstanding shares of Coronus in exchange for 2,000,000 (post stock forward split) common shares of the Company, at a deemed value of $0.025 per share. Under the Share Purchase Agreement, 2,025,000 common shares of the Company held by Mr. Jeff Thachuk, President of the Company, were transferred to Mr. Mark Burgert, the sole principal of Coronus, for $1, on August 19, 2009 and an aggregate of 905,000 (post stock forward split) stock options of the Company held by various persons were cancelled on August 10, 2009. Mr. Thachuk was appointed as a director and the Chairman, CEO, CFO, Secretary and Treasurer of Coronus, with Mr. Burgert continuing to hold the office of President of Coronus. The transfer of the 2,025,000 common shares of the Company held by Mr. Thachuk to Mr. Burgert was treated, as a contribution by Mr. Thachuk, as part of the consideration for the acquisition of Coronus. Accordingly, a total of 4,025,000 common shares was determined as the consideration for the acquisition. The Company engaged Mr. Burgert as a consultant, and in consideration for this engagement, granted to Mr. Burgert an aggregate of 350,000 options exercisable at a price of $0.065 per share. Additionally, the 9,050,000 common shares of the Company that are now collectively held between Messrs. Thachuk and Burgert have been placed into voluntary escrow, to be released to each of them on the basis of one common share each for each $0.50 earned in revenue by the Company on a consolidated basis. The Company is considered a development stage company as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification ("ASC") Topic 915 “Development Stage Entities”. The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States, which contemplate continuation of the Company as a going concern. The Company has accumulated losses since its inception and requires additional funds to maintain and expand its intended business operations. In view of these matters, realization of a major portion of the assets in the accompanying balance sheet is dependent upon the continued operations of the Company, which in turn is dependent upon the Company's ability to meet its financing requirements, and the success of its future operations. -7- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 2 – Basis of Presentation - Going Concern Uncertainties The Company's ability to continue as a going concern is in substantial doubt and is dependent upon obtaining additional financing and/or achieving a sustainable profitable level of operations. Management plans to obtain additional financing through the issuance of shares, in order to allow the Company to complete its development phase and commence earning revenue.These consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities other than in the normal course of business. The Company will seek additional equity as necessary and it expects to raise funds through private or public equity investment in order to support existing operations and expand the range of its business. There is no assurance that such additional funds will be available for the Company on acceptable terms, if at all. Information on the Company’s working capital and deficit is: June 30, March 31, Working capital $ $ Deficit Note 3 – Summary of Significant Accounting Policies (a) Principles of consolidation The accompanying consolidated financial statements include the accounts of Coronus Solar Inc. and its 100% owned subsidiaries, Coronus Energy Corp. and Coronus 29-Palms Morongo LLC, and the 100% owned, subsidiaries of Coronus Energy Corp., namely, Coronus 29-Palms North 1 LLC, Coronus 29-Palms North 2 LLC, Coronus 29-Palms North 3 LLC, Coronus Yucca Valley East 1 LLC, Coronus Yucca Valley East 2 LLC, Coronus Yucca Valley East 3 LLC, Coronus Joshua Tree East 1 LLC, Coronus Joshua Tree East 2 LLC, Coronus Joshua Tree East 3 LLC, Coronus Joshua Tree East 4 LLC, Coronus Joshua Tree East 5 LLC, Coronus Apple Valley East 1 LLC, Coronus Apple Valley East 2 LLC, Coronus Adelanto West 1 LLC and Coronus Adelanto West 2 LLC, (collectively, the “Company”). All significant inter-company transactions and accounts have been eliminated in consolidation. (b) Basis of presentation The accompanying unaudited consolidated interim financial statements have been prepared in accordance with the instructions from Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and notes normally provided in the audited financial statements and should be read in conjunction with the Company’s audited consolidated financial statements for fiscal year ended March 31, 2013 filed with the United States Securities and Exchange Commission. The result of operations for the interim periods presented is not necessarily indicative of the results to be expected for the full year. -8- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 3 – Summary of Significant Accounting Policies - Continued The accompanying unaudited consolidated interim balance sheets, statements of operations and comprehensive income (loss), stockholders’ equity and cash flows reflected all adjustments, consisting of normal recurring adjustments, that are, in the opinion of management, necessary for a fair presentation of the financial position of the Company, at June 30, 2013, and the results of operations and cash flows for the three months ended June 30, 2013, and for the period from December 3, 2001 (Date of Commencement) to June 30, 2013. Note 4 – Accounting Pronouncements Adopted During the Period (a) Disclosures about offsetting assets and liabilities On April 1, 2013, the Company adopted ASU 2011-11, “Disclosures about Offsetting Assets and Liabilities”, which is in an effort to improve comparability between US GAAP and IFRS financial statements with regard to the presentation of offsetting assets and liabilities on the statement of financial position arising from financial and derivative instruments, and repurchase agreements. The ASU establishes additional disclosures presenting the gross amounts of recognized assets and liabilities, offsetting amounts, and the net balance reflected in the statement of financial position. Descriptive information regarding the nature and rights of the offset must also be disclosed. The adoption of the new guidance is not expected to have an impact on the Company’s financial statements. (b) Comprehensive income On April 1, 2013, the Company adopted ASU 2013-02, "Comprehensive Income (Topic 220); Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income." This updated guidance improves the reporting of significant items reclassified out of accumulated other comprehensive income and requires an entity to present, either on the face of the statement where net income is presented or in the notes, separately for each component of comprehensive income, the current period reclassifications out of accumulated other comprehensive income by the respective line items of net income affected by the reclassification. Other than requiring additional disclosures, the adoption did not have an effect on our consolidated financial statements. Note 5 – New Accounting Pronouncements Not Yet Adopted (a) Foreign currency In March 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update ("ASU") 2013-05, "Foreign Currency Matters (Topic 830); Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity." This guidance applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. ASU No. 2013-05 is effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. We will adopt this guidance beginning with our fiscal quarter starting from April 1, 2014. We are currently reviewing the provisions of ASU No. 2013-05 on our consolidated financial statements. -9- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 5 – New Accounting Pronouncements Not Yet Adopted - Continued Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the Company’s financial statements upon adoption. Note 6 – Earnings (Loss) per Share The calculation of basic and diluted loss per share for the period ended June 30, 2013 was based on the net loss attributable to common shareholders of $429,057 and a weighted average number of common shares outstanding of 17,219,486. 740,000 stock options and 533,666 stock purchase warrants were excluded from the diluted loss per share calculations as the effects would be anti-dilutive. The calculation of basic and diluted earnings per share for the period ended June 30, 2012 was net income attributable to common shareholders of $598,490 and a weighted average number of common shares outstanding of 27,096,086 and 27,921,403, respectively. Weighted average number of common shares calculations for basic and diluted earnings (loss) per share for the period ended June 30, 2013 and 2012 are as summarized as follows: Three Months ended June 30, Issued common share at beginning of period Weighted average number of common shares at June 30 for basic earnings (loss) per share calculation Effect of share options on issue - Effect of share warrants on issue - Diluted Weighted average number of common shares at June 30 for diluted earnings (loss) per share calculation The average market value of the Company’s shares for purposes of calculating the dilutive effect of share options and warrants was based on quoted market prices for the period during which the options were outstanding. -10- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 7 – Prepaid expenses and deposits Prepaid expenses and deposits at June 30, 2013 and March 31, 2013 were summarized as follows: June 30, March 31, Current Prepaid expenses $ $ Prepaid expenses - Utility Interconnection Studies - Land deposit (a) Long Term Development security deposit - $ $ (a) Land deposit On October 24, 2012, Coronus entered into a Vacant Land Purchase Agreement (the “29-Palms Morongo Agreement”) to acquire a 24.23 acre parcel of vacant land, situated north of 29-Palms, in the County of San Bernardino, California. The purchase price for the land is $86,683, all cash. Coronus deposited $1,000 into escrow and agreed to deposit an additional $85,683 within sufficient time to close escrow. Effective May 3, 2013, the parties amended the 29-Palms Morongo Agreement, wherein the parties agreed to an option arrangement where an option (the “Option”) to purchase the 24.23 acre parcel of vacant land was adopted, with the following terms: 1) Coronus 29-Palms Morongo LLC pays monthly payments equal to 6% per annum of the purchase price, or $433.42 per month, 2) the monthly payments are applied to the purchase price, provided Coronus 29-Palms Morongo LLC exercises the Option, otherwise the payments are forfeited to the seller, 3) the term of the Option is 24 months, 4) failure to make the monthly payment terminates the Option, and 5) during the term of the Option, the seller provides the necessary consent for Coronus 29-Palms Morongo LLC to apply for a conditional use permit from the County of San Bernardino. Note 8 – Assets Held for Sale During the period ended June 30, 2013, the Company recorded an assets held for sale of $4,314,917. The assets held for sale resulted from the Company and Coronus entered into a share purchase and development services agreement (the “Share Purchase and Development Services Agreement”) with Redwood Solar Development LLC (“Redwood”) [see Note 18(b)]. Redwood is an affiliate of Clean Focus. Under the Share Purchase and Development Services Agreement, the Company has agreed to sell 100% of the issued and outstanding shares of Coronus to Redwood, in addition to performing certain development services in respect of the twelve anticipated, utility-scale, solar PV projects of Coronus. The Company is scheduled to hold an annual and special meeting of its shareholders (the “Meeting”) on September 16, 2013, at which time, its shareholders will vote, by proxy or in person, on whether to approve the Share Purchase and Development Services Agreement. The closing date (the “Closing Date”) means the date on which the closing will occur, which will be not more than three business days following the date of the Meeting. -11- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale – Continued The assets held for sale are summarized as follows: June 30, Prepaid expenses and deposits (a) and (b) Land (c) Project assets (d) $ (a) Utility Interconnection Studies (i) FAS Study Agreements for Projects Coronus Adelanto West 1 and 2 On February 27, 2013, Coronus entered into two Facilities Study Agreements (the “FAS Agreements for Adelanto West 1 and 2”) with SCE. The FAS Agreements relate to Coronus’ application for interconnection service and the CREST tariff for two 1.5 MW solar PV systems on the 40 acre parcel of vacant land, situated in the City of Adelanto, California, Coronus acquired on April 19, 2012 (Note 8(iii)). The FAS Agreements set forth the terms and conditions for SCE to perform facilities studies to determine the impacts that would result from interconnecting the two PV systems and the adequacy of SCE’s electrical system to accommodate them. In addition, SCE shall make a refined determination of the required interconnection facilities and distribution system upgrades, and any other modifications or additions that would be needed, to accommodate the two PV systems. The estimated cost of each study is $15,000. On entering into the FAS Agreements, Coronus paid SCE the $30,000 in deposits which $28,000 has been amortized to expenses as at June 30, 2013. (b) Development security deposit (i) Power Purchase Agreements for Projects Coronus 29-Palms North 1, 2 and 3 On August 30, 2012 (the “29-Palms North PPAs Effective Date”), Coronus’ wholly-owned subsidiaries, Coronus 29-Palms North 1 LLC, Coronus 29-Palms North 2 LLC, and Coronus 29-Palms North 3 LLC, entered into three identical Power Purchase Agreements (the “29-Palms North PPAs”) with SCE. The 29-Palms North PPAs relate to Coronus’ applications for interconnection service and the CREST tariff for three 1.5 MW solar PV power systems (the “29-Palms North 1, 29-Palms North 2, and 29-Palms North 3 Projects”) on the 160 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California (the “29-Palms North Re-Site Property”), Coronus acquired on December 28, 2012. -12- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (b) Development security deposit - Continued The 29-Palms North PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the 29-Palms North 1, 29-Palms North 2, and 29-Palms North 3 Projects’ generation, net of station use. The term of the 29-Palms North PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the 29-Palms North PPAs. Initial operation of the 29-Palms North 1, 29-Palms North 2, and 29-Palms North 3 Projects must be no later than eighteen months from the 29-Palms North PPAs Effective Date. The 29-Palms North PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the 29-Palms North PPAs Effective Date, Coronus was required to post and maintain development fees (the “29-Palms North PPAs Development Securities”) equal to $38,250 per 29-Palms North PPA. If, on or before initial operation, Coronus demonstrates to SCE's satisfaction that it has installed all of the equipment or devices necessary for Coronus to satisfy the gross power rating of the generating facilities, SCE shall return the 29-Palms North PPAs Development Securities to Coronus within thirty days of each facility’s initial operation. On September 27, 2012, Coronus paid the 29-Palms North PPAs Development Securities. (ii) Power Purchase Agreements for Projects Coronus Yucca Valley East 1 and 2 On August 30, 2012 (the “Yucca Valley East PPAs Effective Date”), Coronus’ wholly-owned subsidiaries, Coronus Yucca Valley East 1 LLC and Coronus Yucca Valley East 2 LLC, entered into two identical Power Purchase Agreements (the “Yucca Valley East PPAs”) with SCE. The Yucca Valley East PPAs relate to Coronus’ applications for interconnection service and the CREST tariff for two 1.5 MW solar PV power systems (the “Yucca Valley East 1 and Yucca Valley East 2 Projects”) on the 34.07 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California (the “Yucca Valley East Property”), Coronus acquired on August 17, 2012, and on the adjacent 20 acre parcel of vacant land (the “Yucca Valley East #2 Property”), Coronus agreed to acquire on March 28, 2013. The Yucca Valley East PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Yucca Valley East 1 and Yucca Valley East 2 Projects’ generation, net of station use. The term of the Yucca Valley East PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Yucca Valley East PPAs. Initial operation of the Yucca Valley East 1, Yucca Valley East 2, and Yucca Valley East 3 Projects must be no later than eighteen months from the Yucca Valley East PPAs Effective Date. The Yucca Valley East PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Yucca Valley East PPAs Effective Date, Coronus was required to post and maintain development fees (the “Yucca Valley East PPA Development Securities”) equal to $37,604 per Yucca Valley East PPA. If, on or before initial operation, Coronus demonstrates to SCE's satisfaction that it has installed all of the equipment or devices necessary for Coronus to satisfy the gross power rating of the generating facilities, SCE shall return the Yucca Valley East PPA Development Securities to Coronus within thirty days of each facility’s initial operation. On September 27, 2012, Coronus paid the Yucca Valley East PPA Development Securities. -13- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (b) Development security deposit - Continued (iii) Power Purchase Agreement for Project Coronus Yucca Valley East 3 On January 15, 2013 (the “Yucca Valley East 3 PPA Effective Date”), Coronus’ wholly-owned subsidiary, Coronus Yucca Valley East 3 LLC entered into a Power Purchase Agreement (the “Yucca Valley East 3 PPA”) with SCE. The Yucca Valley East 3 PPA relates to Coronus’ application for interconnection service and the CREST tariff for a third 1.5 MW solar PV power system (the “Yucca Valley East 3 Project”) on the 34.07 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California (the “Yucca Valley East Property”), Coronus acquired on August 17, 2012, and on the adjacent 20 acre parcel of vacant land, Coronus agreed to acquire on March 28, 2013. (iii) Power Purchase Agreement for Project Coronus Yucca Valley East 3 - Continued The Yucca Valley East 3 PPA is a standardized, must-take, full buy/ sell, power purchase agreement, where SCE purchases all of the Yucca Valley East 3 Project’s generation, net of station use. The term of the Yucca Valley East 3 PPA is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Yucca Valley East 3 PPA. Initial operation of the Yucca Valley East 3 Project must be no later than eighteen months from the Yucca Valley East 3 PPA Effective Date. The Yucca Valley East 3 PPA includes, but is not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Yucca Valley East 3 PPA Effective Date, Coronus was required to post and maintain a development fee (the “Yucca Valley East 3 PPA Development Security”) equal to $37,604. If, on or before initial operation, Coronus demonstrates to SCE's satisfaction that it has installed all of the equipment or devices necessary for Coronus to satisfy the gross power rating of the generating facility, SCE shall return the Yucca Valley East 3 PPA Development Security to Coronus within thirty days of the facility’s initial operation. On February 14, 2013, Coronus posted the Yucca Valley East 3 PPA Development Security. (iv) Power Purchase Agreements for Projects Coronus Joshua Tree East 1, 2, 3, 4 and 5 On December 7, 2012 (the “Joshua Tree East PPAs Effective Date”), Coronus’ wholly-owned subsidiaries, Coronus Joshua Tree East 1 LLC, Coronus Joshua Tree East 2 LLC, Coronus Joshua Tree East 3 LLC, Coronus Joshua Tree East 4 LLC, and Coronus Joshua Tree East 5 LLC, entered into five identical Power Purchase Agreements (the “Joshua Tree East PPAs”) with SCE. The Joshua Tree East PPAs relate to Coronus’ applications for interconnection service and the CREST tariff for five 1.5 MW solar PV power systems (the “Joshua Tree East 1, Joshua Tree East 2, Joshua Tree East 3, Joshua Tree East 4, and Joshua Tree East 5 Projects”) on the 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California (the “Joshua Tree East Property”), Coronus acquired on June 30, 2011. -14- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (b) Development security deposit - Continued (iv) Power Purchase Agreements for Projects Coronus Joshua Tree East 1, 2, 3, 4 and 5 - Continued The Joshua Tree East PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Joshua Tree East 1, Joshua Tree East 2, Joshua Tree East 3, Joshua Tree East 4, and Joshua Tree East 5 Projects’ generation, net of station use. The term of the Joshua Tree East PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Joshua Tree East PPAs. Initial operation of the Joshua Tree East 1, Joshua Tree East 2, Joshua Tree East 3, Joshua Tree East 4, and Joshua Tree East 5 Projects must be no later than eighteen months from the Joshua Tree East PPAs Effective Date. The Joshua Tree East PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Joshua Tree East PPAs Effective Date, Coronus was required to post and maintain development fees (the “Joshua Tree East PPAs Development Securities”) equal to $36,736 per Joshua Tree East PPA. If, on or before initial operation, Coronus demonstrates to SCE's satisfaction that it has installed all of the equipment or devices necessary for Coronus to satisfy the gross power rating of the generating facilities, SCE shall return the Joshua Tree East PPAs Development Securities to Coronus within thirty days of each facility’s initial operation. On January 4, 2013, Coronus paid the Joshua Tree East PPAs Development Securities. (v) Power Purchase Agreements for Projects Coronus Apple Valley East 1 and 2 On December 7, 2012 (the “Apple Valley East PPAs Effective Date”), Coronus’ wholly-owned subsidiaries, Coronus Apple Valley East 1 LLC and Coronus Apple Valley East 2 LLC, entered into two identical Power Purchase Agreements (the “Apple Valley East PPAs”) with SCE. The Apple Valley East PPAs relate to Coronus’ applications for interconnection service and the CREST tariff for two 1.5 MW solar PV power systems (the “Apple Valley East 1 and Apple Valley East 2 Projects”) on the 14.78 and 8.91 acre parcels of vacant land, adjacent to one another, situated east of Apple Valley, in the County of San Bernardino, California [the “Apple Valley East Re-Site (Nguyen) Property” and the “Apple Valley East Re-Site (McGee) Property”, respectively], Coronus acquired on January 7 and March 5, 2013, respectively. -15- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (b) Development security deposit - Continued (v) Power Purchase Agreements for Projects Coronus Apple Valley East 1 and 2 - Continued The Apple Valley East PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Apple Valley East 1 and Apple Valley East 2 Projects’ generation, net of station use. The term of the Apple Valley East PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Apple Valley East PPAs. Initial operation of the Apple Valley East 1 and Apple Valley East 2 Projects must be no later than eighteen months from the Apple Valley East PPAs Effective Date. The Apple Valley East PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Apple Valley East PPAs Effective Date, Coronus was required to post and maintain development fees (the “Apple Valley East PPAs Development Securities”) equal to $38,850 per Apple Valley East PPA. If, on or before initial operation, Coronus demonstrates to SCE's satisfaction that it has installed all of the equipment or devices necessary for Coronus to satisfy the gross power rating of the generating facilities, SCE shall return the Apple Valley East PPAs Development Securities to Coronus within thirty days of each facility’s initial operation. On January 4, 2013, Coronus paid the Apple Valley East PPAs Development Securities. (vi) Power Purchase Agreements for Projects Coronus Adelanto West 1 and 2 On January 15, 2013 (the “Adelanto West PPAs Effective Date”), Coronus’ wholly-owned subsidiaries, Coronus Adelanto West 1 LLC and Coronus Adelanto West 2 LLC, entered into two identical Power Purchase Agreements (the “Adelanto West PPAs”) with SCE. The Adelanto West PPAs relate to Coronus’ applications for interconnection service and the CREST tariff for two 1.5 MW solar PV power systems (the “Adelanto West 1 and Adelanto West 2 Projects”) on the 40 acre parcel of vacant land, situated in the City of Adelanto, California (the “Adelanto West Property”), Coronus acquired on April 19, 2012. The Adelanto West PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Adelanto West 1 and Adelanto West 2 Projects’ generation, net of station use. The term of the Adelanto West PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Adelanto West PPAs. Initial operation of the Adelanto West 1 and Adelanto West 2 Projects must be no later than eighteen months from the Adelanto West PPAs Effective Date. The Adelanto West PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Adelanto West PPAs Effective Date, Coronus was required to post and maintain development fees (the “Adelanto West PPAs Development Securities”) equal to $37,604 per Adelanto West PPA. If, on or before initial operation, Coronus demonstrates to SCE's satisfaction that it has installed all of the equipment or devices necessary for Coronus to satisfy the gross power rating of the generating facilities, SCE shall return the Adelanto West PPAs Development Securities to Coronus within thirty days of each facility’s initial operation. On February 14, 2013, Coronus paid the Adelanto West PPAs Development Securities. -16- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (b) Development security deposit - Continued Provided the projects are entitled, all of the aforementioned projects are estimated to be online within one and one-half years. (c) Land (i) Newberry Springs Such represents a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California. The purchase price was $45,000. At this point in time, the Company has opted not to pursue interconnection agreements for solar PV power systems sited on this parcel. (ii) 29-Palms North On January 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “29-Palms North Agreement”) to acquire a 39.25 acre parcel of vacant land, situated north of 29-Palms, in the County of San Bernardino, California. The purchase price was $40,000. The transaction closed on May 16, 2011. At this point in time, the Company has opted not to pursue interconnection agreements for solar PV power systems sited on this parcel. (d) Project Assets Project assets consisted of the following at June 30, 2013 and March 31, 2013: June 30, 2013 March 31, 2013 Project Project development development Land costs Total Land costs Total Joshua Tree East $ Adelanto West Yucca Valley East 29-Palms North Re-Site Apple Valley East Re-Site (Nguyen & McGee) $ Land (i) Joshua Tree East On May 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”) to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California. The purchase price was $200,000. The transaction closed on June 30, 2011. -17- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (d) Project Assets - Continued Land - Continued (ii) Adelanto West On September 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Adelanto West Agreement”) to acquire a 40 acre parcel of vacant land, situated in the City of Adelanto, County of San Bernardino, California. The purchase price was $400,000. The transaction closed on April 19, 2012. (iii) Yucca Valley East On October 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Yucca Valley East Agreement”) to acquire a 34.07 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California. The purchase price was $170,000. The transaction closed on August 17, 2012. (iv) 29-Palms North Re-Site On December 6, 2012, Coronus entered into a Vacant Land Purchase Agreement (the “29-Palms North Re-Site Agreement”). Under the 29-Palms North Re-Site Agreement, Coronus agreed to acquire a 160 acre parcel of vacant land, situated north of 29-Palms, in the County of San Bernardino, California. The purchase price was $400,000. The transaction closed on December 28, 2012. (v) Apple Valley East Re-Site (Nguyen) and (McGee) On December 8, 2012, Coronus entered into a Vacant Land Purchase Agreement [the “Apple Valley East Re-Site Agreement (Nguyen)”] to acquire a 14.78 acre parcel of vacant land, situated east of Apple Valley, in the County of San Bernardino, California. The purchase price was $300,000. The transaction closed on January 7, 2013. On February 8, 2013, Coronus entered into a Vacant Land Purchase Agreement [the “Apple Valley East Re-Site Agreement (McGee)”] to acquire a 8.91 acre parcel of vacant land, situated east of Apple Valley, in the County of San Bernardino, California. The purchase price was $100,000. The transaction closed on March 5, 2013. Project developments costs (i) Initial Posting of Interconnection Financial Security for Project Coronus 29-Palms North 1 On December 3, 2012, pursuant to the SCE interconnection request for solar PV project Coronus 29-Palms North 1, Coronus posted with SCE the initial interconnection financial security, in the amount of $29,500. This amount was determined by the results of the combined SIS/FAS study SCE commenced with Coronus on June 16, 2011. -18- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (d) Project Assets - Continued Project developments costs - Continued (ii) Initial Posting of Interconnection Financial Security for Projects Coronus 29-Palms North 2 and 3 On December 26, 2012, pursuant to the Southern California Edison (“SCE”) interconnection requests for solar PV projects Coronus 29-Palms North 2 and 3, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $373,300 and $208,900, respectively. The posting amount for the Coronus 29-Palms North 2 project was determined by the results of the combined SIS/FAS study SCE commenced with Coronus on June 16, 2011. The posting amount for the Coronus 29-Palms North 3 project was determined by the results of the combined SIS/FAS study SCE commenced with Coronus on February 29, 2012. (iii) Initial Posting of Interconnection Financial Security for Projects Coronus Apple Valley East 1 and 2 On December 27, 2012, pursuant to the SCE interconnection requests for solar PV projects Apple Valley East 1 and 2, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $270,900 and $32,900, respectively. The posting amounts for the Apple Valley East 1 and 2 projects were determined by the results of the SIS studies SCE commenced with Coronus on May 3, 2012. (iv) Initial Posting of Interconnection Financial Security for Projects Coronus Joshua Tree East 1, 2, 3, 4 and 5 On January 9, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Joshua Tree East 1, 2, 3, 4 and 5, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $41,200, $82,400, $41,200, $58,800 and $141,200, respectively. The posting amounts for the Joshua Tree East 1, 2 and 3 projects were determined by the results of the SIS studies SCE commenced with Coronus on February 23, 2012. The posting amounts for the Joshua Tree East 4 and 5 projects were determined by the results of the SIS studies SCE commenced with Coronus on June 25, 2012. (v) Second Posting of Interconnection Financial Security for Project Coronus 29-Palms North 1 On February 1, 2013, pursuant to the SCE interconnection request for solar PV project Coronus 29-Palms North 1, Coronus posted with SCE the second interconnection financial security, in the amount of $14,750. This amount was determined by the results of the combined SIS/FAS study SCE commenced with Coronus on June 16, 2011. (vi) Initial Posting of Interconnection Financial Security for Projects Coronus Adelanto West 1 and 2 On February 14, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Adelanto West 1 and 2, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $36,660 and $38,260, respectively. The posting amounts for the Coronus Adelanto West 1 and 2 projects were determined by the results of the SIS studies SCE commenced with Coronus on April 13, 2012. -19- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 8 – Assets Held for Sale - Continued (d) Project Assets - Continued Project developments costs - Continued (vii) Initial Posting of Interconnection Financial Security for Project Coronus Yucca Valley East 3 On February 14 and April 15, 2013, pursuant to the SCE interconnection request for solar PV project Coronus Yucca Valley East 3, Coronus posted with SCE the initial and second interconnection financial securities, in the amounts of $84,500 and $42,250, respectively. These amounts were determined by the results of the SIS study SCE commenced with Coronus on June 25, 2012. (viii) Second Posting of Interconnection Financial Security for Projects Coronus 29-Palms North 2 and 3 On February 20, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus 29-Palms North 2 and 3, Coronus posted with SCE the second interconnection financial securities, in the amounts of $156,350 and $126,050, respectively. The posting amount for the Coronus 29-Palms North 2 project was determined by the results of the combined SIS/FAS study SCE commenced with Coronus on June 16, 2011. The posting amount for the Coronus 29-Palms North 3 project was determined by the results of the combined SIS/FAS study SCE commenced with Coronus on February 29, 2012. (ix) Initial Posting of Interconnection Financial Security for Projects Coronus Yucca Valley East 1 and 2 On February 25, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Yucca Valley East 1 and 2, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $25,300 and $69,980, respectively. On April 26, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Yucca Valley East 1 and 2, Coronus posted with SCE the second interconnection financial securities, in the amounts of $12,650 and $34,990, respectively. The posting amounts for the Coronus Yucca Valley East 1 and 2 projects were determined by the results of the SIS studies SCE commenced with Coronus on February 2, 2012. Note 9 – Property, Plant and Equipment Property, plant and equipment at June 30, 2013 and March 31, 2013 were summarized as follows: Accumulated Net book June 30, 2013 Cost depreciation value Office equipment $ $ $ Computer equipment 23 Land* - $ $ $ -20- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 9 – Property, Plant and Equipment - Continued Accumulated Net book March 31, 2013 Cost depreciation value Office equipment $ $ $ Computer equipment 26 Land* - $ $ $ *Land (i) 29-Palms East Such represents a 30 acre parcel of vacant land, situated east of 29-Palms, in the County of San Bernardino, California. The purchase price was $32,000. At this point in time, the Company has opted not to pursue interconnection agreements for solar PV power systems sited on this parcel. Note 10 – Disposition of a subsidiary On April 5, 2012, Coronus entered into a Solar Photovoltaic Asset Sale Agreement (the “Sycamore Solar PV Asset Sale Agreement”) with Sycamore Physicians Partners LLC (“Sycamore”). Under the Sycamore Solar PV Asset Sale Agreement, Coronus agreed to sell, assign and transfer to Sycamore, Coronus’ sole membership in Coronus Hesperia West 1 LLC. On March 19, 2012, Coronus Hesperia West 1 LLC entered into a Power Purchase Agreement (“PPA”) with Southern California Edison (“SCE”). The PPA relates to Coronus’ application for interconnection service and the CREST tariff for a 1.2 MW solar PV power system on a 20 acre parcel of vacant land, situated west of Hesperia, in the County of San Bernardino, California, Coronus agreed to acquire pursuant to a vacant land purchase agreement (the “Hesperia West Agreement”). Additionally, under the Sycamore Solar PV Asset Sale Agreement, Coronus agreed to assign to Sycamore, the Hesperia West Agreement. Further, under the Sycamore Solar PV Asset Sale Agreement, Coronus agreed to use its best efforts to obtain a second PPA from SCE in relation to the Hesperia West 20 acre parcel, and to sell this PPA (relating to a 1.5 MW solar PV system) to Sycamore if obtained. Under the Sycamore Solar PV Asset Sale Agreement, Sycamore agreed to pay $1,726,219 (the “Basic Price”) to Coronus for the sole ownership in Coronus Hesperia West 1 LLC, the assignment of the Hesperia West Agreement, and the second PPA. On executing the Sycamore Solar PV Asset Sale Agreement, Sycamore agreed to pay $817,200 (paid) to Coronus, and Coronus agreed to transfer the sole membership in Coronus Hesperia West 1 LLC to Sycamore and to assign the Hesperia West Agreement to Sycamore. Under the Sycamore Solar PV Asset Sale Agreement, Sycamore agreed to pay the balance of the Basic Price, or $909,019 (paid), to Coronus on delivery of the second PPA. -21- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 10 – Disposition of a subsidiary - Continued The Company recorded a gain on the sale of Coronus Hesperia West 1 LLC and Coronus Hesperia West 2 LLC of $1,717,024 during the year ended March 31, 2013.Details are as follows: Cash consideration $ Less: net book value of assets sold $ As at June 30, 2012, the Company recognized a gain on the sales of Coronus Hesperia West 1 LLC in the amount of $80,994. Note 11 – Liabilities Held for Sale The liabilities held for sale are summarized as follows: June 30, Accounts payable and accrued liabilities $ Senior secured promissory note (a) Notes payable (b) $ (a) Senior Secured Promissory Note June 30, Principle $ Effective interest rate at 6.66% Net present value Interest accretion Total $ -22- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 11 – Liabilities Held for Sale - Continued (a) Senior Secured Promissory Note - Continued On December 20, 2012, Coronus and Coronus’ wholly-owned subsidiaries, Coronus 29-Palms North 1 LLC, Coronus 29-Palms North 2 LLC, Coronus 29-Palms North 3 LLC, Coronus Yucca Valley East 1 LLC, Coronus Yucca Valley East 2 LLC, Coronus Yucca Valley East 3 LLC, Coronus Joshua Tree East 1 LLC, Coronus Joshua Tree East 2 LLC, Coronus Joshua Tree East 3 LLC, Coronus Joshua Tree East 4 LLC, Coronus Joshua Tree East 5 LLC, Coronus Apple Valley East 1 LLC, Coronus Apple Valley East 2 LLC, Coronus Adelanto West 1 LLC, and Coronus Adelanto West 2 LLC (collectively the “Project Companies”), conducted a non-brokered private placement, issuing a senior secured, promissory note (the “Note”) to one investor, Clean Focus Financing Company, LP (“Clean Focus”), for proceeds of up to $4,000,000 (the “Loan”). Pursuant to collateral assignment and pledge agreements, and a security agreement, the Note is secured by a first and superior security interest in Coronus’ assets, inclusive of all of Coronus’ right, title and interest in, to and under the sole member of the Project Companies, and all of Coronus’ right, title and interest in, to, and under, if any, any contracts, permits, applications or other documents or agreements entered into or submitted by the Project Companies. Pursuant to a schedule of draw dates and amounts, Coronus was to request advances, in whole or in part, of up to the maximum amount of the Loan (each an “Advance”). The schedule of draw dates and amounts was as follows: $1,500,000 within two business days of signing of the Note and related loan documents; $500,000 on January 6, 2013; $1,000,000 on January 31, 2013; and $1,000,000 on February 28, 2013. On December 26, 2012, Coronus received the first Advance of $1,500,000, and on January 4, 2013, Coronus received the second Advance of $500,000. Pursuant to a guaranty of payment and completion (the “Guaranty”), the Company guarantees the punctual payment and performance when due, whether at stated maturity or by acceleration or otherwise, of the indebtedness and other obligations of Coronus and the Project Companies. Additionally, pursuant to the Guaranty, the Company guarantees that all obligations of Coronus and the Project Companies to continue development of the Project Companies’ projects shall be completed promptly when required, and that the proceeds of each Advance shall be used to pay certain obligations in furtherance of the Project Companies’ projects. The Note bears interest at an annual rate of 6%, and such interest shall accrue until the Maturity Date. In connection with the Loan, Coronus and the Project Companies shall pay up to $20,000 in costs and expenses incurred by Clean Focus in the preparation of the Note and the related loan documents. Additionally, with each Advance, and from the proceeds of each Advance, Coronus was to pay Clean Focus a fee equal to 2% of the principal amount of the Advance. In connection with the first Advance of $1,500,000 on December 26, 2012, Coronus paid Clean Focus the 2% fee, or $30,000, and in connection with the second Advance of $500,000 on January 4, 2013, Coronus paid Clean Focus the 2% fee, or $10,000. Further, in connection with the Loan, with each Advance, but not from the proceeds of each Advance, but from Coronus’ unallocated working capital, Coronus was to pay Earthlight Solar Inc. (“Earthlight”) a fee equal to 3% of the principal amount of the Advance. Mark Burgert, a shareholder of the Company, is the president and a control person of Earthlight. In connection with the Loan, on behalf of Coronus, Earthlight acted as agent. In connection with the first Advance of $1,500,000 on December 26, 2012, Coronus paid Earthlight the 3% fee, or $45,000, and in connection with the second Advance of $500,000 on January 4, 2013, Coronus paid Earthlight the 3% fee, or $15,000. -23- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 11 – Liabilities Held for Sale - Continued (a) Senior Secured Promissory Note - Continued On January 31, 2013, the parties amended the mechanics of the draw dates and amounts under the Loan. Under the amended mechanics, Coronus was to provide Clean Focus with invoices, supportive of the schedule, and Clean Focus was to make the required payments direct to the payee, when due. With each direct payment, Coronus was to credit Clean Focus its fee equal to 2% of the principal amount of the payment. The parties amended the mechanics of the draw dates and amounts to facilitate Clean Focus’ reporting with the U.S. Citizenship and Immigration Services, as the source of the Loan is EB-5 immigrant investor funds. All other aspects of the Loan mechanics remained unchanged. Accordingly, consistent with the original agreement with Earthlight, on February 6, 2013, Coronus paid Earthlight its fee equal to 3%, or $30,000, of the originally scheduled principal amount of the third Advance, and on March 11, 2013, Coronus paid Earthlight its fee equal to 3%, or $30,000, of the originally scheduled principal amount of the fourth and final Advance. The unpaid principal balance of the Note as at June 30, 2013 was $3,314,032. During the period ended June 30, 2013, $50,338 (2012: $nil) in interest expense has been accrued. As of June 30, 2013, the financing cost on the issuance of the senior secured promissory note, $206,280 [March 31, 2013: $200,032 ($120,000 paid to Earthlight and $80,032 paid to Clean Focus)], was capitalized and amortized over the life of the senior secured promissory note. During the period ended June 30, 2013, $100,003 (2012: $nil) was amortized. On August 9, 2013, the Company and Coronus entered into a share purchase and development services agreement (the “Share Purchase and Development Services Agreement”) with Redwood Solar Development LLC (“Redwood”) [see Note 18(b)]. Under the Share Purchase and Development Services Agreement, the Company has agreed to sell 100% of the issued and outstanding shares of Coronus to Redwood, in addition to performing certain development services in respect of the twelve anticipated, utility-scale, solar PV projects of Coronus. The Company is scheduled to hold an annual and special meeting of its shareholders (the “Meeting”) on September 16, 2013, at which time, its shareholders will vote, by proxy or in person, on whether to approve the Share Purchase and Development Services Agreement. The closing date (the “Closing Date”) means the date on which the closing will occur, which will be not more than three business days following the date of the Meeting. If the required percentages of shareholder votes are met under the Share Purchase and Development Services Agreement, upon the transfer of Coronus to Redwood, all then outstanding Advances under the Loan, together with all accrued but unpaid interest, will be assumed as part of the stock purchase price. In the event the required percentages of shareholder votes are not met under the Share Purchase and Development Services Agreement, the Company shall owe Redwood a break-up fee of $5,000,000, which will be immediately due and payable. In addition, the Loan will be in immediate default, and will become due and payable, with the Company confessing judgment to the immediate exercise of remedies allowed with respect to the default of the Loan, including, without limitation, a declaration of foreclosure on the Coronus land parcels and the seizure of all assets of Coronus. -24- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 11 – Liabilities Held for Sale - Continued (a) Senior Secured Promissory Note - Continued On August 9, 2013, by way of addendum (the “Loan Addendum”), the Maturity Date under the Loan was extended. The Note is now due on the earlier of i) the date of the Meeting, in the event that the Share Purchase and Development Services Agreement is not approved at the Meeting, or ii) the close of business on the Closing Date as defined in the Share Purchase and Development Services Agreement [see Note 16(b)]. (b) Notes Payable Notes payable at June 30, 2013 is summarized as follows: June 30, March 31, Vacant Land Joshua Tree East $ - $ Adelanto West Yucca Valley East Newberry Springs - Newberry Springs $ $ - Joshua Tree East - 29-Palms North - AppleValley East (Nguyen) - Total $ $ On March 17, 2011, Coronus completed the Newberry Springs Vacant Land Purchase Agreement to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California. The vendor agreed to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On May 9, 2013, the parties agreed on a one-year extension to the balance amount note. All other terms remain the same, and monthly interest will continue to be paid throughout the extension. At June 30, 2013, the Company has accrued interest payable of $100 (March 31, 2013: $100). On May 16, 2011, Coronus completed the 29-Palms North Vacant Land Purchase Agreement to acquire a 39.25 acre parcel of vacant land, situated north of 29-Palms, in the County of San Bernardino, California. The vendor agreed to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On May 17, 2013, Coronus paid the balance amount of $32,000, retiring the vendor's note. At June 30, 2013, the Company has accrued interest payable of $nil (March 31, 2013: $84). -25- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 11 – Liabilities Held for Sale - Continued (b) Notes Payable - Continued On June 30, 2011, Coronus completed the Joshua Tree East Vacant Land Purchase Agreement to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California. The vendor agreed to carry back the balance amount of $170,000 for three years at 6.5% per annum interest, with monthly payments of interest only. At June 30, 2013, the Company has accrued interest payable of $nil (March 31, 2013: $nil). On April 19, 2012, Coronus completed the Adelanto West Vacant Land Purchase Agreement to acquire a 40 acre parcel of vacant land, situated in the City of Adelanto, County of San Bernardino, California. The vendor agreed to carry back the balance amount of $235,000 for three years at 6.5% per annum interest, with monthly payments of interest only. At June 30, 2013, the Company has accrued interest payable of $534 (March 31, 2013: $534). On August 17, 2012, Coronus completed the Yucca Valley East Vacant Land Purchase Agreement to acquire a 34.07 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California. The vendor agreed to carry back the balance amount of $136,000 for two years at 6.5% per annum interest, with monthly payments of interest only. At June 30, 2013, the Company has accrued interest payable of $380 (March 31, 2013: $380). On December 8, 2012, Coronus entered into a Vacant Land Purchase Agreement [the “Apple Valley East Re-Site Agreement (Nguyen)”] to acquire a 14.78 acre parcel of vacant land, situated east of Apple Valley, in the County of San Bernardino, California. The purchase price was $300,000. Coronus paid $100,000 and the vendor agreed to carry back the balance amount of $200,000 for three months at 0% interest. The transaction closed on January 7, 2013, and on April 3, 2013, Coronus paid out the balance amount of $200,000, retiring the note. Note 12 – Stockholders’ Equity (a) Common Stock On December 5, 2001, the Company (i) issued 6,750,000 common shares for cash to the founder and sole director of the Company at $0.0002 per share; (ii) issued 75,000 common shares for service to a party related to the founder of the Company at $0.0525 per share; and (iii) issued 300,000 common shares for cash to the sole director of the Company pursuant to a private placement at $0.0525 per share. The Company recorded the 6,750,000 shares issued to the founder at fair value at $0.0525 per share and recorded a stock based compensation of $352,337. -26- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 12 – Stockholders’ Equity - Continued (a) Common Stock - Continued For the fiscal year ended March 31, 2003, the Company issued (i) 235,294 units for cash at $0.055 per unit for total proceeds of $12,916; (ii) issued 500,004 common shares for cash at $0.0725 per share for total proceeds of $36,326; (iii) issued 235,294 common shares upon the exercise of warrants for cash at $0.055 per share for total proceeds of $12,916; and (iv) issued 22,222 common shares for the settlement of debt at $0.0725 per share for the total debt of $1,615. In connection with the above unit issuance, each unit consisted of one common share and one share purchase warrant with an exercise price at $0.055 per share. The Company adopted the residual approach and allocated the total proceeds to the common shares and $nil to the share purchase warrants. For the fiscal year ended March 31, 2004, the Company (i) issued 500,006 common shares for cash at $0.0835 per share for total proceeds of $41,644; and (ii) issued 66,666 common shares for the settlement of the debt at $0.0835 for the total debt of $5,552. For the fiscal year ended March 31, 2005, the Company (i) issued 1,200,000 units for cash at $0.039 per unit for total proceeds of $47,054; and (ii) issued 1,910,000 common shares for cash at $0.039 per share for total proceeds of $74,895. Each unit consisted of one common share and one share purchase warrant with an exercise price at $0.039 per share. The Company adopted the residual approach and allocated the total proceeds to the common stocks and $nil to the share purchase warrants For the fiscal year ended March 31, 2006, the Company (i) issued 300,000 common shares at $0.042 per share pursuant to the exercise of warrants for total proceeds of $12,578; and (ii) issued 395,600 common shares at $0.042 per share for the settlement of debt of $16,586. For the fiscal year ended March 31, 2007, the Company issued 1,000,000 common shares for cash at $0.044 per share for total proceeds of $43,948. For the fiscal year ended March 31, 2008, the Company issued 52,500 common shares at $0.0485 per share for the settlement of debt of $2,548. On November 2, 2009, the Company issued 2,000,000 common shares in connection with the acquisition of all the issued and outstanding shares of Coronus at a deemed value of $0.025 per share.These shares were recorded, proportionately with the shares transferred by Mr. Jeff Thachuk to Mr. Mark Burgert, based on the fair value of the assets acquired. On January 21, 2011, the Company completed a non-brokered private placement, issuing 212,500 shares of common stock to eleven investors, at a price of CAD$0.402 per share, for gross proceeds of CAD$85,000. In connection with the completion of the private placement, the Company paid CAD$7,500 in finder’s fees in cash, to certain arm’s length parties, and CAD$6,807 in legal, accounting, transfer agent and filing fees. -27- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 12 – Stockholders’ Equity - Continued (a) Common Stock - Continued On March 31, 2011, the Company and its wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), entered into a purchase agreement for utility-scale, ground-mount, solar photovoltaic (“PV”) power systems (the “Solar Power Systems Agreement”) with Belectric, Inc. (“Belectric”). Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW ac of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the Solar Power Systems Agreement, the Company paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of its common stock to Belectric, at adeemed value of $1.05 per share. The fair value per share at the date of issuance was $0.60. As a result, $6,584,400 was recorded under shareholders’ equity and construction in progress. On May 10, 2011, the Company completed a non-brokered private placement of 350,000 units at a price of CAD $0.60 per unit for proceeds of CAD $210,000. Each unit was comprised of one common share in the capital of the Company and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further common share at an exercise price of CAD $0.75 for a period of five years. The value assigned to the underlying warrants was CAD$90,000 ($93,652). On October 24, 2011, the Company completed a non-brokered private placement of 17,000 units at a price of CAD$0.60 per unit for gross proceeds of CAD$10,200. Each unit is comprised of one common share in the capital of the Company and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further common share at an exercise price of CAD $0.75 for a period of five years. The value assigned to the underlying warrants was CAD$4,470 ($4,452). On August 15, 2012, the Company amended the purchase agreement for utility-scale, ground-mount, solar photovoltaic (PV) power systems (the “Solar Power Systems Agreement”), the Company entered into with Coronus and Belectric Inc. (“Belectric”), on March 31, 2011 [see Note 8]. Under the amended agreement (the “Amended Solar Power Systems Agreement”), 9,876,600 of the Original Payment Shares were cancelled on August 15, 2012, at the deemed price of $1.05 per share. The fair value per share at the date of cancellation was $0.60. As at June 30, 2013, 10,226,900 (March 31, 2013: 10,226,900) shares of the Company’s common stock were restricted shares. (b) Stock Options Since inception, the Company has entered into various stock option agreements with its directors, employees and consultants. During the period ended June 30, 2013 and year ended March 31, 2013, there were no options granted or exercised. -28- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 12 – Stockholders’ Equity - Continued (b) Stock Options - Continued Changes in stock options for the period ended June 30, 2013 and year ended March 31, 2013 are summarized as follows: Options Outstanding Number of Weighted average shares exercise price Balance, March 31, 2012 $ Expired Balance, March 31, 2013 and June 30, 2013 $ The Company has the following options outstanding and exercisable at June 30, 2013: Outstanding Exercisable Weighted Number Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise June 30, Contractual Exercise March 31, Exercise Prices Life (Years) Price Price $ $ $ The Company has the following options outstanding and exercisable at March 31, 2013: Outstanding Exercisable Weighted Number Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise March 31, Contractual Exercise March 31, Exercise Prices Life (Years) Price Price $ $ $ -29- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 12 – Stockholders’ Equity - Continued (c) Warrants On May 10, 2011, the Company completed a non-brokered private placement, issuing 350,000 units (the “Units”), at a price of CAD$0.60 per Unit, for proceeds of CAD$210,000. Each Unit was comprised of one common share in the capital of the Company and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further common share at an exercise price of CAD$0.75 for a period of five years. The Company determined the fair value of the warrants to be $0.257 per warrant using the Black-Scholes option pricing model. On October 24, 2011, the Company completed a non-brokered private placement of 17,000 units at a price of CAD$0.60 per unit for gross proceeds of CAD$10,200. Each unit is comprised of one common share in the capital of the Company and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further common share at an exercise price of CAD $0.75 for a period of five years. The Company determined the fair value of the warrants to be $0.263 per warrant using the Black-Scholes option pricing model. On February 2, 2012, the Company issued a convertible promissory note for CAD$50,000 and 83,333 transferrable warrants for gross proceeds of CAD$50,000. On February 23, 2012, the Company issued a second convertible promissory note for CAD$50,000 and a further 83,333 transferrable warrants for gross proceeds of CAD$50,000. These convertible promissory notes, totalling CAD$100,000, matured on February 2, 2013, and bore an annual interest rate of 12%. The holders of the notes could convert the note and accrued interest, at or before the maturity date, into common shares of the Company at CAD$0.60 each. Each warrant entitles the holder thereof to purchase a further common share of the Company at an exercise price of CAD$0.75 for a period of five years. The Company determined the fair value of the warrants to be CAD$0.7816 per warrant using the Black-Scholes option pricing model. The relative estimated fair value of the warrants in relation to the private placements in May 2011, October 2011, and February 2012 were CAD$90,000 (USD$90,628), CAD$4,470 (USD$4,501), and CAD$56,571 (USD$56,966), respectively, and were allocated to the additional paid-in capital. During the period ended June 30, 2013 and year ended March 31, 2013, the Company did not issue any warrants. At June 30, 2013, 533,666 (March 31, 2013: 533,666) warrants remained outstanding. -30- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 12 – Stockholders’ Equity - Continued (c) Warrants - Continued The Company has the following warrants outstanding at June 30, 2013: Exercise Average Balance Issued Exercised Cancelled Balance Exercise price Remaining as at during the during the during the as at price (USD Contractual 2013-03-31 period period period 2013-06-30 (CAD) equivalent) Life in Years - - - $ $ - - - $ - - - $ - - - $ $ The Company has the following warrants outstanding at March 31, 2013: Exercise Average Balance Issued Exercised Cancelled Balance Exercise price Remaining as at during the during the during the as at price (USD Contractual 2012-03-31 period period period 2013-03-31 (CAD) equivalent) Life in Years - - - $ $ - - - $ - - - $ - - - $ $ The warrants are not a derivative instrument. Note 13 – Contingent Liabilities Management of the Company has opted for the Company to self-insure against business and liability risks rather than purchase third party insurance coverage. Consequently the Company is exposed to financial losses or failure as a result of these risks. Note 14 – Related Party Transactions During the period ended June 30, 2013, the Company paid $293 (2012: $300) in director fees to the directors of the Company. During the period ended June 30, 2013, $24,571 (2012: $25,113) of compensation were paid to a director and shareholder. -31- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 14 – Related Party Transactions - Continued As at June 30, 2013, included in accounts payable, $229 (March 31, 2013: $2,586) was owed to directors and/or principals of the Company. Other related party transactions (i) Industry Solar PV Asset Sale Agreement On October 24, 2012, Coronus entered into a Solar Photovoltaic Asset Sale Agreement (the “Industry Solar PV Asset Sale Agreement”) with Solar Krafte Utilities Inc. (“Solar Krafte”). Solar Krafte held a contract to purchase Industry Solar Power Generation Station 1 LLC (“Industry”). Under the Industry Solar PV Asset Sale Agreement, Coronus agreed to purchase Industry from Solar Krafte for $1,250,000 (the “Cash Price”). Industry was a party to a Power Purchase Agreement (the “Industry PPA”) with SCE, under the CREST tariff, for a 1.5 MW concentrated photovoltaic power system (the “Industry System”). On entering into the Industry Solar PV Asset Sale Agreement, Coronus deposited $40,000 with Solar Krafte, refundable to Coronus if SCE refused to approve 1) the design change to the Industry System, 2) the invocation of Section 2.9(c) of the Industry PPA, or 3) the relocation of the generating facility to Coronus’ Adelanto West Parcel. Not having received SCE’s approval, on March 27, 2013, Coronus exercised its right to terminate the Industry Solar PV Asset Sale Agreement, and on March 27, 2013, Solar Krafte refunded the $40,000 deposit. Jeff Thachuk, the Company’s president and a control person of the Company, is the chairman, chief executive officer, and a control person of Solar Krafte. Mark Burgert, a shareholder of the Company, is the president and a control person of Solar Krafte. On October 24, 2012, the Company’s board of directors approved Coronus’ entry into the Industry Solar PV Asset Sale Agreement, and on March 27, 2013, the Company’s board of directors approved Coronus’ termination of the Industry Solar PV Asset Sale Agreement. As a director of the Company, Mr. Thachuk declared his interest in the transaction and abstained from voting on both the approval and termination of the Industry Solar PV Asset Sale Agreement. (ii) Earthlight Agency Fee On December 20, 2012, Coronus and Coronus’ wholly-owned subsidiaries, Coronus 29-Palms North 1 LLC, Coronus 29-Palms North 2 LLC, Coronus 29-Palms North 3 LLC, Coronus Yucca Valley East 1 LLC, Coronus Yucca Valley East 2 LLC, Coronus Yucca Valley East 3 LLC, Coronus Joshua Tree East 1 LLC, Coronus Joshua Tree East 2 LLC, Coronus Joshua Tree East 3 LLC, Coronus Joshua Tree East 4 LLC, Coronus Joshua Tree East 5 LLC, Coronus Apple Valley East 1 LLC, Coronus Apple Valley East 2 LLC, Coronus Adelanto West 1 LLC, and Coronus Adelanto West 2 LLC (collectively the “Project Companies”), conducted a non-brokered private placement, issuing a senior secured, promissory note (the “Note”) to one investor, Clean Focus Financing Company, LP (“Clean Focus”), for proceeds of up to $4,000,000 (the “Loan”). Pursuant to a schedule of draw dates and amounts, Coronus was to request advances, in whole or in part, of up to the maximum amount of the Loan (each an “Advance”). -32- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 14 – Related Party Transactions - Continued Other related party transactions - Continued In connection with the Loan, with each Advance, but not from the proceeds of each Advance, but from Coronus’ unallocated working capital, Coronus was to pay Earthlight Solar Inc. (“Earthlight”) a fee equal to 3% of the principal amount of the Advance. Mark Burgert, a control person of the Company, is the president and a control person of Earthlight. In connection with the Loan, on behalf of Coronus, Earthlight acted as agent. Coronus paid the 3% fee to Earthlight as follows: on December 26, 2012, Coronus paid Earthlight $45,000; on January 4, 2013, Coronus paid Earthlight $15,000; on February 12, 2013, Coronus paid Earthlight $30,000; and on March 11, 2013, Coronus paid Earthlight $30,000. (iii) Earthlight Consultancy On December 26, 2012, effective January 1, 2013, Coronus agreed to engage Earthlight to provide Coronus with advisory and consulting services (the “Services”) in respect of Coronus’ solar photovoltaic business. Under the engagement, Coronus is to pay Earthlight $8,000 per month (the “Fee”) for the Services, with the Fee due and payable at the end of each month. During the period ended June 30, 2013, the Company paid $24,000 to Earthlight (2012: $nil). (iv) Transfer of Vacant Land Purchase Agreement and Interconnection Request On October 24, 2012, Coronus entered into a Vacant Land Purchase Agreement (the “29-Palms Morongo Agreement”) to acquire a 24.23 acre parcel of vacant land, situated north of 29-Palms, in the County of San Bernardino, California, which, effective May 3, 2013, the parties amended, agreeing to an option arrangement where an option to purchase the 24.23 acre parcel of vacant land was adopted. On January 31, 2013, the parties to the 29-Palms Morongo Agreement replaced Coronus as purchaser with the Company’s wholly-owned subsidiary Coronus 29-Palms Morongo LLC. Additionally, on March 31, 2013, Coronus assigned the interconnection request for project Coronus 29-Palms Morongo to Coronus 29-Palms Morongo LLC. Note 15 – Commitments (a) Master Services Agreement On March 20, 2013, Coronus entered into a Master Services Agreement with solar PV systems integrator Belectric, Inc. (“Belectric”), which allows Belectric to perform Conditional Use Permit (“CUP”) application pre-engineering services for Coronus projects Adelanto West, Apple Valley East, 29-Palms North, Yucca Valley East, and Joshua Tree East. The services to be performed for each project are limited to, and may include, ALTA/ topographical surveys, geotechnical reports, water quality management plans, and hydrology studies. The services shall be completed within approximately eight weeks. In respect of invoicing and payment, Belectric shall submit its standard monthly invoice describing the services performed and expenses incurred during the preceding month. Coronus shall make payment of all undisputed portions within thirty calendar days from the date of the invoice. The Company estimates the services will cost approximately $30,000 to $35,000 per project. -33- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 15 – Commitments – Continued (b) Acquisition of Vacant Land (i) Phelan South Agreement On April 25, 2012, Coronus entered into a Vacant Land Purchase Agreement (the “Phelan South Agreement”) to acquire a 40 acre parcel of vacant land, situated in Phelan, an unincorporated community in the County of San Bernardino, California. The purchase price was $350,000, all cash. Coronus deposited $1,000 into escrow and agreed to deposit an additional $349,000 within sufficient time to close escrow. Close of escrow was scheduled March 15, 2013. Between September 30, 2012, and March 15, 2013, Coronus expensed $11,278 of non-refundable payments to the seller, separate and distinct from the purchase. Coronus’ board of directors did not approve the purchase. Effective April 22, 2013, the parties mutually terminated the Phelan South Agreement. (ii) Yucca Valley East Agreement #2 On March 28, 2013, Coronus entered into a Vacant Land Purchase Agreement (the “Yucca Valley East Agreement #2”) to acquire a 20 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California. The purchase price is $100,000. Close of escrow is October 31, 2013. Coronus deposited $10,000 into escrow and agrees to deposit an additional $90,000 within sufficient time to close escrow. The Yucca Valley East Agreement #2 is subject to Coronus receiving permit approval for its solar PV projects Coronus Yucca Valley East 1, 2 and 3 from the County of San Bernardino. See also note 7(a). (c) Interconnection Financial Security Postings (i) Second Posting of Interconnection Financial Security for Project Coronus Yucca Valley East 3 On April 15, 2013, pursuant to the SCE interconnection request for solar PV project Coronus Yucca Valley East 3, Coronus posted with SCE the second interconnection financial security, in the amount of $42,250. This amount was determined by the results of the SIS study SCE commenced with Coronus on June 25, 2012. (ii) Second Posting of Interconnection Financial Security for Projects Coronus Yucca Valley East 1 and 2 On April 26, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Yucca Valley East 1 and 2, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $12,650 and $34,990, respectively. The posting amounts for the Coronus Yucca Valley East 1 and 2 projects were determined by the results of the SIS studies SCE commenced with Coronus on February 2, 2012. (iii) Second Posting of Interconnection Financial Security for Project Coronus Apple Valley East 2 On July 27, 2013, pursuant to the SCE interconnection requests for solar PV project Apple Valley East 2, Coronus shall post with SCE the second interconnection financial security, in the amount of $24,580. The posting amount for the Apple Valley East 2 project was determined by the results of the FAS study SCE commenced with Coronus on December 18, 2012. -34- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 15 – Commitments – Continued (c) Interconnection Financial Security Postings - Continued (iv) Second Posting of Interconnection Financial Security for Projects Coronus Joshua Tree East 1 and 5 On August 14, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Joshua Tree East 1 and 5, Coronus shall post with SCE the second interconnection financial securities, in the amounts of $66,950 and $171,550, respectively. The posting amount for the Joshua Tree East 1 project was determined by the results of the SIS study SCE commenced with Coronus on February 23, 2012. The posting amount for the Joshua Tree East 5 project was determined by the results of the FAS study SCE commenced with Coronus on January 25, 2013. (v) Second Posting of Interconnection Financial Security for Projects Coronus Joshua Tree East 2, 3 and 4 On September 3, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Joshua Tree East 2, 3 and 4, Coronus shall post with SCE the second interconnection financial securities, in the amounts of $63,250, $48,650, and $105,450, respectively. The posting amounts for the Joshua Tree East2 and 3 projects were determined by the results of the SIS studies SCE commenced with Coronus on February 23, 2012. The posting amount for the Joshua Tree East 4 project was determined by the results of the SIS study SCE commenced with Coronus on June 25, 2012. (vi) Second Posting of Interconnection Financial Security for Projects Coronus Adelanto West 1 and 2 On or around September 3, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Adelanto West 1 and 2, Coronus shall post with SCE the second interconnection financial securities, in the amounts of $18,330 and $19,130, respectively. The posting amounts for the Coronus Adelanto West 1 and 2 projects were determined by the results of the SIS studies SCE commenced with Coronus on April 13, 2012. (d) Biological Habitat & Cultural Assessments On November 24, 2012, Coronus entered into a Biological Habitat Assessment Agreement (the “Bio Assessment Agreement”) with Phoenix Biological Consulting, LLC (“Phoenix”), where Phoenix was to conduct field work and prepare biological habitat assessment technical reports (the “Scope of Services”) for Coronus projects Adelanto West, Apple Valley East, Phelan South, Yucca Valley East, Joshua Tree East, 29-Palms North, and 29-Palms Morongo, for submittal to the city and/or county planning department to satisfy the initial biological studies component of the California Environmental Quality Act. The estimated cost for performing the Scope of Services was $32,500. Coronus paid $16,250 on entering into the Bio Assessment Agreement. The balance was due within thirty business days after receipt of the technical reports. Coronus received the technical reports on January 17, 2013, and paid the balance due on January 28, 2013. On November 24, 2012, Coronus entered into a Cultural Resources Assessment Agreement (the “Cultural Assessment Agreement”) with Phoenix, where Phoenix was to perform cultural records searches, conduct field work, and prepare cultural resources assessment technical reports (the “Scope of Services”) for Coronus projects Adelanto West, Apple Valley East, Phelan South, Yucca Valley East, Joshua Tree East, 29-Palms North, and 29-Palms Morongo, for submittal to the city and/or county planning department to -35- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 15 – Commitments – Continued (d) Biological Habitat & Cultural Assessments- Continued satisfy the initial cultural studies component of the California Environmental Quality Act. The estimated cost for performing the Scope of Services was $24,900. Coronus paid $12,450 on entering into the Cultural Assessment Agreement. The balance was due within thirty business days after receipt of the technical reports. Coronus received the technical reports on January 17, 2013, and paid the balance due on January 28, 2013. On January 26, 2013, Coronus entered into a Biological Survey Agreement (the “Biological Survey Agreement”) with Phoenix, where Phoenix is to perform focused biological surveys for Coronus projects Adelanto West, 29-Palms North, Joshua Tree East, Yucca Valley East, and Apple Valley East. The focused biological survey scope of work includes surveys for desert tortoise, burrowing owl, Mohave ground squirrel, and rare plants. Additionally, the scope of work includes lake and streambed delineation, as well as the development of Joshua tree relocation and management plans. The estimated total cost for performing the work is $137,310. The work was expected to begin, and did, in March, 2013, and will continue up through July, 2013. Coronus is billed at the end of each month for the services rendered during that month, and Coronus pays, and agrees to pay, Phoenix within one month after receiving each invoice. Note 16 – Subsequent Events (a) San Bernardino County Moratorium on Approval of Commercial Solar Energy Generation Projects On June 12, 2013, the San Bernardino County Board of Supervisors approved a 45-day temporary moratorium on approval of commercial solar energy generation projects. The purpose of the moratorium was to prevent establishment of commercial solar energy generation projects that may be incompatible with existing land uses, while the County contemplate potential amendments to the Development Code for the purpose of ensuring and enhancing compatibility between solar energy generation projects and surrounding land uses. Coronus projects 29-Palms North, Yucca Valley East, Joshua Tree East, and Apple Valley East are subject to the moratorium. Coronus project Adelanto West is not. On July 23, 2013, the Board of Supervisors extended the moratorium for 10 months and 15 days, but said they hoped to put new regulations in place and lift the ban sooner than that. San Bernardino County Land Use Services Department Planning Director Terri Rahhal said the planners are working with a consultant and hope to return to the Board of Supervisors in three to six months with new regulations that would include location criteria, design standards and rules for processing applications. The Board of Supervisors could lift the moratorium at that time. As a consequence of the moratorium extension, Coronus formally withdrew its SCE interconnection requests for Coronus solar PV systems 29-Palms North 2 and 3. The interconnection time stipulated in the combined system impact and facility study reports for these two systems is 12 months. To meet these interconnection timelines, without exceeding the drop dead timelines of the systems' power purchase agreements (“CREST PPAs”), Coronus would need to start construction now, without delay. In the face of the San Bernardino County permit approval moratorium, this is not possible. As a consequence of the interconnection request withdrawals, Coronus is entitled to a release of the interconnection financial -36- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 16 – Subsequent Events – Continued (a) San Bernardino County Moratorium on Approval of Commercial Solar Energy Generation Projects- Continued security postings Coronus deposited with SCE in respect of these two projects, in the cumulative amount of $864,600, less the costs, if any, SCE charged to these two projects. As a consequence of the moratorium extension, Coronus also put a formal request to SCE to terminate the CREST PPAs in respect of these two projects, and asked SCE to return to Coronus the development securities Coronus posted with SCE under the CREST PPAs, in the amounts of $38,250 and $38,250, respectively. (b) Second Posting of Interconnection Financial Security for Project Coronus Apple Valley East 2 On July 27, 2013, pursuant to the SCE interconnection requests for solar PV project Apple Valley East 2, Coronus posted with SCE the second interconnection financial security, in the amount of $24,580. The posting amount for the Apple Valley East 2 project was determined by the results of the FAS study SCE commenced with Coronus on December 18, 2012. (c) Share Purchase and Development Services Agreement & Senior Secured Promissory Note On August 9, 2013, the Company and Coronus entered into a share purchase and development services agreement (the “Share Purchase and Development Services Agreement”) with Redwood Solar Development LLC (“Redwood”). Under the Share Purchase and Development Services Agreement, the Company has agreed to sell 100% of the issued and outstanding shares of Coronus to Redwood, in addition to performing certain development services in respect of the twelve anticipated, utility-scale, solar PV projects of Coronus, for $8,775,000 (the “Contract Price”). Redwood shall pay the Contract Price by issuing to the Company, a non-interest bearing, secured debenture (the “Redwood Debenture”). The Company’s obligation to complete the sale is subject, in part, to 1) the Company receiving a release from Clean Focus in respect of any further obligations under or in connection with the Loan [see Note 11(a)]; and 2) the approval of the Share Purchase and Development Services Agreement by the Company’s shareholders holding not less than two-thirds of its shares. Redwood’s obligation to complete the purchase is subject, in part, to 1) Redwood receiving lock-up agreements and proxies from the Company’s shareholders holding not less than 80% of the Company’s shares; and 2) the approval of the Share Purchase and Development Services Agreement by the Company’s shareholders holding not less than 80% of the Company’s shares. Prior to executing the Share Purchase and Development Services Agreement, Redwood received lock-up agreements and proxies from eleven of the Company’s shareholders, who, in aggregate, hold 79.9% of the Company’s shares. On August 14, 2013, Redwood received a further lock-up agreement and proxy from a shareholder who holds 117,000 shares, which now gives rise to lock-up agreements and proxies from twelve of the Company’s shareholders, who, in aggregate, hold 80.6% of the Company’s shares. The Company is scheduled to hold an annual and special meeting of its shareholders (the “Meeting”) on September 16, 2013, at which time, the Company’s shareholders will vote, by proxy or in person, on whether to approve the Share Purchase and Development Services Agreement. The closing date (the “Closing Date”) means the date on which the closing will occur, which will be not more than three business days following the date of the Meeting. -37- Table of Contents CORONUS SOLAR INC. (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Period Ended June 30, 2013 Note 16 – Subsequent Events – Continued (c) Share Purchase and Development Services Agreement & Senior Secured Promissory Note - Continued In the event the required percentages of the shareholder votes are met under the Share Purchase and Development Services Agreement, upon the transfer of Coronus to Redwood, all then outstanding advances under the Loan, together with all accrued but unpaid interest, will be assumed as part of the transfer. In the event the required percentages of our shareholder votes are not met under the Share Purchase and Development Services Agreement, we shall owe Redwood a break-up fee of $5,000,000, which will be immediately due and payable. In addition, the Loan will be in immediate default, and will become due and payable, with us confessing judgment to the immediate exercise of remedies allowed with respect to the default of the Loan, including, without limitation, a declaration of foreclosure on the Coronus land parcels and the seizure of all assets of Coronus. The Contract Price is the agreed upon price of $0.39/Wp, which is the estimated final output capacity of the twelve anticipated, utility-scale, solar PV projects of Coronus, and is based on the aggregate of the value of the installed solar PV systems and the value of the development services to be performed by the Company. The payment of the Contract Price, and the corresponding retirement of the Redwood Debenture, is as follows: 1) $1,000 was paid to the Company on the execution of the Share Purchase and Development Services Agreement; 2) $9,000 shall be paid to the Company on the Closing Date; 3) after four solar PV systems have met certain conditions, inclusive of the receipt of conditional use permits, a payment of 5% of the Contract Price, per solar PV system, shall be paid to the Company, estimated to be $36,563 per system; and 4) the balance of the Contract Price shall be pro-rated among the twelve solar PV systems with each pro-rata portion paid to the Company on permanent financial close in connection with the construction of each system. Under the Share Purchase and Development Services Agreement, the Contract Price is subject to adjustment, upwards or downwards, as appropriate, based, in part, on the following parameters: installed capacity; development expense budget true-up; interconnection refund true-up; and Coronus financial statements true-up. Under the Share Purchase and Development Services Agreement, forward looking, Redwood agrees to fund, and the Contract Price reflects Redwood funding, certain development expenses that are separate and aside from the Contract Price. The Company understand and agree that the Redwood Debenture security interests received by the Company will be subordinate and junior to the interests securing the Loan, as well as subordinate and junior to all future draws under the Loan where the proceeds are used to fund those certain development expenses. On August 9, 2013, by way of addendum (the "Loan Addendum"), the Maturity Date under the Loan was extended. The Note is now due on the earlier of i) the date of the Meeting, in the event that the Share Purchase and Development Services Agreement is not approved at the Meeting, or ii) the close of business on the Closing Date as defined in the Share Purchase and Development Services Agreement. Note 17 – Comparative Figures Certain figures for the prior period have been reclassified to conform to the current period consolidated financial statements presentation. -38- Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of the quarterly report on Form 10-Q includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this quarterly report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation Estimates and Assumptions In the preparation of our financial statements, no estimates have been used since there is insufficient historical information in which to base such estimates. Trends Affecting Our Business In the past four years, solar module prices have been reduced by more than half, due to the impact of the global economic downturn, reduced silicon prices, increased polysilicon supply, and a general oversupply of solar modules on the market. Although we expect solar module prices to stay at current levels, or continue to decline, but not as drastically, a rebound in solar module prices would materially impact the viability of our business model, possibly rendering our model nonviable. Regulatory Risk On July 2, 2013, on June 12, 2013, the San Bernardino County Board of Supervisors approved a 45-day temporary moratorium on approval of commercial solar energy generation projects. The purpose of the moratorium is to prevent establishment of commercial solar energy generation projects that may be incompatible with existing land uses, while the County contemplate potential amendments to the Development Code for the purpose of ensuring and enhancing compatibility between solar energy generation projects and surrounding land uses. Coronus projects 29-Palms North, Yucca Valley East, Joshua Tree East, and Apple Valley East are subject to the moratorium. Coronus project Adelanto West is not. The moratorium may be extended by further action of the Board of Supervisors, initially for ten months and 15 days and then again for one year. On July 23, 2013, the Board of Supervisors extended the moratorium for 10 months and 15 days, but said they hoped to put new regulations in place and lift the ban sooner than that. San Bernardino County Land Use Services Department Planning Director Terri Rahhal said the planners are working with a consultant and hope to return to the Board of Supervisors in three to six months with new regulations that would include location criteria, design standards and rules for processing applications. The Board of Supervisors could lift the moratorium at that time. As a consequence of the moratorium extension, Coronus formally withdrew its SCE interconnection requests for Coronus solar PV systems 29-Palms North 2 and 3. Additionally, as a consequence of the moratorium extension, Coronus also put a formal request to SCE to terminate the PPAs in respect of these two projects. -39- Table of Contents Plan of Operation for the Next Twelve Months On August 9, 2013, we and our wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), entered into a share purchase and development services agreement (the "Share Purchase and Development Services Agreement") with Redwood Solar Development LLC ("Redwood"). Under the Share Purchase and Development Services Agreement, we have agreed to sell 100% of the issued and outstanding shares of Coronus to Redwood, in addition to performing certain development services in respect of the twelve anticipated, utility-scale, solar PV projects of Coronus, for $8,775,000 (the "Contract Price"). Redwood shall pay the Contract Price by issuing to us, a non-interest bearing, secured debenture (the “Redwood Debenture”). Our obligation to complete the sale is subject, in part, to 1) us receiving a release from Clean Focus in respect of any further obligations under or in connection with the Loan; and 2) the approval of the Share Purchase and Development Services Agreement by our shareholders holding not less than two-thirds of our shares. Redwood's obligation to complete the purchase is subject, in part, to 1) Redwood receiving lock-up agreements and proxies from our shareholders holding not less than 80% of our shares; and 2) the approval of the Share Purchase and Development Services Agreement by our shareholders holding not less than 80% of our shares. Prior to executing the Share Purchase and Development Services Agreement, Redwood received lock-up agreements and proxies from eleven of our shareholders, who, in aggregate, hold 79.9% of our shares. We are scheduled to hold an annual and special meeting of our shareholders (the "Meeting") on September 16, 2013, at which time, our shareholders will vote, by proxy or in person, on whether to approve the Share Purchase and Development Services Agreement. The closing date (the "Closing Date") means the date on which the closing will occur, which will be not more than three business days following the date of the Meeting. In the event the required percentages of our shareholder votes are not met under the Share Purchase and Development Services Agreement, we shall owe Redwood a break-up fee of $5,000,000, which will be immediately due and payable. In addition, the Loan will be in immediate default, and will become due and payable, with us confessing judgment to the immediate exercise of remedies allowed with respect to the default of the Loan, including, without limitation, a declaration of foreclosure on the Coronus land parcels and the seizure of all assets of Coronus. The Contract Price is the agreed upon price of $0.39/Wp, which is the estimated final output capacity of the twelve anticipated, utility-scale, solar PV projects of Coronus, and is based on the aggregate of the value of the installed solar PV systems and the value of the development services to be performed by us. The payment of the Contract Price, and the corresponding retirement of the Redwood Debenture, is as follows: 1) $1,000 was paid to us on the execution of the Share Purchase and Development Services Agreement; 2) $9,000 shall be paid to us on the Closing Date; 3) after four solar PV systems have met certain conditions, inclusive of the receipt of conditional use permits, a payment of 5% of the Contract Price, per solar PV system, shall be paid to us, estimated to be $36,563 per system; and 4) the balance of the Contract Price shall be pro-rated among the twelve solar PV systems with each pro-rata portion paid to us on permanent financial close in connection with the construction of each system. Under the Share Purchase and Development Services Agreement, the Contract Price is subject to adjustment, upwards or downwards, as appropriate, based, in part, on the following parameters: installed capacity; development expense budget true-up; interconnection refund true-up; and Coronus financial statements true-up. Under the Share Purchase and Development Services Agreement, forward looking, Redwood agrees to fund, and the Contract Price reflects Redwood funding, certain development expenses that are separate and aside from the Contract Price. We understand and agree that the Redwood Debenture security interests received by us will be subordinate and junior to the interests securing the Loan, as well as subordinate and junior to all future draws under the Loan where the proceeds are used to fund those certain development expenses. On August 9, 2013, by way of addendum (the "Loan Addendum"), the Maturity Date under the Loan was extended. The Note is now due on the earlier of i) the date of the Meeting, in the event that the Share Purchase and Development Services Agreement is not approved at the Meeting, or ii) the close of business on the Closing Date as defined in the Share Purchase and Development Services Agreement. -40- Table of Contents In addition to the above, we are presently evaluating further vacant lands, ranging in size between 20 and 50 acres, for purchase. Over the course of the next twelve months, our intention is to acquire further lands, and to submit generating facility interconnection applications to SCE in respect of utility-scale, solar PV power systems to be sited on these lands. Results of Operations Three Months Ended June 30, 2013 compared to June 30, 2012 Amortization, tangible and intangible assets, expense decreased by $1,795 or 100% from $1,803 for the three months ended June 30, 2012 to $8 for the three months ended June 30, 2013. The reason for the decrease was that the Business Plan was fully amortized as of October 31, 2012. We incurred $100,003 in amortization, financing costs on promissory note, expense for the three months ended June 30, 2013, as compared to no amortization, financing costs on promissory note, expense ($nil) for the three months ended June 30, 2012. The $100,003was the amortized portion of the deferred financing fees for the current period incurred on the issuance of the senior secured promissory note over the life of the note. We incurred $148,147 in consulting fees expense for the three months ended June 30, 2013, as compared to no consulting fees expense ($nil) for the three months ended June 30, 2012. This expense relates to 1) the focused biological surveys we undertook for several properties during the current period, and 2) the Earthlight consultancy. We incurred no interest on shareholder loan expense ($nil) for the three months ended June 30, 2013, as compared to $430 in interest on shareholder loan expense for the three months ended June 30, 2012. The reason for the decrease was that on April 18, 2012, we repaid, in full, the shareholder loan, and thus ended the accumulation of further interest. Interest and bank charges expense increased by $44,425 or 616% from $7,207 for the three months ended June 30, 2012 to $51,632 for the three months ended June 30, 2013. The principal reason for the increase is the accrual of the interest owing on the senior secured promissory note in the amount of $88,222. We incurred $6,692 in travel expense for the three months ended June 30, 2013, as compared to no travel expense ($nil) for the three months ended June 30, 2012. The increase was due to visits to our portfolio of sites in California. Feasibility study expense decreased by $19,267 or 45% from $43,300 for the three months ended June 30, 2012 to $24,033 for the three months ended June 30, 2013. The decrease was due to the expensed portion of the numerous deposits Coronus paid over the past year to SCE for interconnection studies completed, in part, in the past year. Foreign exchange loss expense decreased by $9,962 or 133% from an exchange loss of $7,513 for the three months ended June 30, 2012 to an exchange gain of $2,449 for the three months ended June 30, 2013. The decrease was attributable to the fluctuation of the USD/CAD exchange rate. We incurred no write-off on discount of convertible notes expense ($nil) for the three months ended June 30, 2013, as compared to $80,237 in write-off on discount of convertible notes expense for the three months ended June 30, 2012. On April 20, 2012, we repaid, in full, the principal and interest owning on two convertible promissory notes. An amount of $5,302 was amortized for the period from April 1 to April 19, 2012, and the balance of the discount on issuance of the convertible promissory notes, $80,237, was written off. We achieved no gain on sale of assets ($nil) for the three months ended June 30, 2013, as compared to $808,994 in gain on sale of assets for the three months ended June 30, 2012. Pursuant to the Solar PV Asset Sale Agreement, we recorded a gain of $808,994 in respect of the sale of Coronus Hesperia West 1 LLC in the three month period ended June 30, 2012. -41- Table of Contents Assets and Liabilities at June 30, 2013 compared to March 31, 2013 Cash and cash equivalents decreased by $189,677 or 67% from $284,989 at March 31, 2013 to $95,312 at June 30, 2013. The reason for the decrease is that we used more cash in the current period to pay liabilities, than we achieved in gains in cash in the same period. Other receivables decreased by $30,409 or 88% from $34,529 at March 31, 2013 to $4,120 at June 30, 2013. The principal reason for the decrease was the receipt of $25,081 in SCE utility study deposit refunds in the current period. Current, prepaid expenses and deposit decreased by $25,828 or 93% from $27,666 at March 31, 2013 to $1,838 at June 30, 2013. The decrease is due to a comparative decrease in current, prepaid expenses in relation to utility interconnection studies. We had $4,314,917 in assets held for sale at June 30, 2013, as compared to no assets held for sale ($nil) at March 31, 2013. The assets held for sale relate to the cash, other receivables, prepaid expenses and deposits, land, and project assets of Coronus. On August 9, 2013, we entered into the Share Purchase and Development Services Agreement with Redwood. Under the Share Purchase and Development Services Agreement, we have agreed to sell 100% of the issued and outstanding shares of Coronus to Redwood, in addition to performing certain development services in respect of the twelve anticipated, utility-scale, solar PV projects of Coronus. We had no long-term prepaid expenses and deposit ($nil) at June 30, 2013, as compared to $564,150 in long-term prepaid expenses and deposit at March 31, 2013. As a result of entering into the Share Purchase and Development Services Agreement with Redwood, long-term prepaid expenses and deposit were reclassified as assets held for sale. Property, plant and equipment decreased by $93,672 or 74% from $127,002 at March 31, 2013 to $33,330 at June 30, 2013. As a result of entering into the Share Purchase and Development Services Agreement with Redwood, property, plant and equipment, but for the 29-Palms East parcel, were reclassified as assets held for sale. We had no project assets ($nil) at June 30, 2013, as compared to $3,477,920 in project assets at March 31, 2013. As a result of entering into the Share Purchase and Development Services Agreement with Redwood, project assets were reclassified as assets held for sale. We had no senior secured promissory note ($nil) at June 30, 2013, as compared to $2,902,100 in senior secured promissory note at March 31, 2013. As a result of entering into the Share Purchase and Development Services Agreement with Redwood, senior secured promissory note was reclassified as liabilities held for sale. We had no current notes payable ($nil) at June 30, 2013, as compared to $232,084 in current notes payable at March 31, 2013. As a result of entering into the Share Purchase and Development Services Agreement with Redwood, current notes payable were reclassified as liabilities held for sale. We had $4,085,420 in liabilities held for sale at June 30, 2013, as compared to no liabilities held for sale ($nil) at March 31, 2013. The liabilities held for sale relate to the accounts payable and accrued liabilities, senior secured promissory note, and current and long-term notes payable of Coronus. On August 9, 2013, we entered into the Share Purchase and Development Services Agreement with Redwood. Under the Share Purchase and Development Services Agreement, we have agreed to sell 100% of the issued and outstanding shares of Coronus to Redwood, in addition to performing certain development services in respect of the twelve anticipated, utility-scale, solar PV projects of Coronus. We had no long-term notes payable ($nil) at June 30, 2013, as compared to $579,014 in long-term notes payable at March 31, 2013. As a result of entering into the Share Purchase and Development Services Agreement with Redwood, long-term notes payable were reclassified as liabilities held for sale. -42- Table of Contents Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources. To become profitable and competitive, we need to obtain power purchase agreements from SCE, under the CPUC’s feed-in tariff program for small generators, obtain land use permits, and secure financing, on a per project basis, to pay solar PV system integrators to construct the utility-scale, solar PV systems. There is no assurance that we will be able to obtain power purchase agreements or land use permits. Further, there is no assurance that we will be able to secure financing, or secure financing on acceptable terms. If financing is not available on acceptable terms, we may be unable to develop our operations. We expect to raise additional capital through the sale of common stock in private placements, or through the sale of Coronus to Redwood. There is no assurance, however, that we will be able to raise any capital through the sale of common stock, or that the sale of Coronus to Redwood will close. Further, equity financing could result in additional dilution to existing shareholders. We do not believe that possible inflation and price changes will affect our revenues. Our auditors have issued a going concern opinion in our consolidated financial statements for the year ended March 31, 2013. This means that there is substantial uncertainty that we will continue operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Liquidity and Capital Resources Since inception, we have issued 17,219,486 shares of our common stock and received cash of $591,861. On March 19, 2012, Coronus, through its wholly-owned subsidiary, Coronus Hesperia West 1 LLC, entered into a Power Purchase Agreement (“PPA”) with SCE. The PPA relates to Coronus’ application for interconnection service and the CREST tariff for a 1.2 MW solar PV power system on a 20 acre parcel of vacant land, situated west of Hesperia, in the County of San Bernardino, California, Coronus agreed to acquire pursuant to a vacant land purchase agreement (the “Hesperia West Agreement”). On April 5, 2012, Coronus entered into a Solar Photovoltaic Asset Sale Agreement (the “Sycamore Solar PV Asset Sale Agreement”) with Sycamore Physicians Partners LLC (“Sycamore”). Under the Sycamore Solar PV Asset Sale Agreement, Coronus agreed to 1) sell, assign and transfer to Sycamore, Coronus’ sole membership in Coronus Hesperia West 1 LLC, 2) assign to Sycamore, the Hesperia West Agreement, and 3) use its best efforts to obtain a second PPA from SCE in relation to the Hesperia West land parcel, and to sell this PPA, relating to a 1.5 MW solar PV system, to Sycamore if obtained. Under the Sycamore Solar PV Asset Sale Agreement, Sycamore agreed to pay $1,726,219 (the “Basic Price”) to Coronus for the sole ownership in Coronus Hesperia West 1 LLC, the assignment of the Hesperia West Agreement, and the second PPA. On executing the Sycamore Solar PV Asset Sale Agreement, Sycamore agreed to pay $817,200 to Coronus, and Coronus agreed to transfer the sole membership in Coronus Hesperia West 1 LLC to Sycamore and to assign the Hesperia West Agreement to Sycamore. Under the Sycamore Solar PV Asset Sale Agreement, Sycamore agreed to pay the balance of the Basic Price, or $909,019, to Coronus on delivery of the second PPA. On April 11, 2012, Sycamore paid the $817,200 to Coronus, and on April 12, 2012, Coronus transferred the sole membership in Coronus Hesperia West 1 LLC to Sycamore and assigned the Hesperia West Agreement to Sycamore. On August 30, 2012, Coronus, through its wholly-owned subsidiary, Coronus Hesperia West 2 LLC, entered into the second PPA with SCE. Having obtained the second PPA on the Hesperia West land parcel, on September 6, 2012, Sycamore paid the balance of the Basic Price, or $909,019, to Coronus, and Coronus transferred the sole membership in Coronus Hesperia West 2 LLC to Sycamore, thus concluding the Solar PV Asset Sale Agreement. -43- Table of Contents On August 30, 2012 (the “Yucca Valley East PPAs Effective Date”), our wholly-owned subsidiaries, Coronus Yucca Valley East 1 LLC and Coronus Yucca Valley East 2 LLC, entered into two PPAs (the “Yucca Valley East PPAs”) with SCE. The Yucca Valley East PPAs relate to our applications for interconnection service and the CREST tariff for two 1.5 MW solar PV power systems (the “Yucca Valley East 1 and Yucca Valley East 2 Projects”) on the 34.07 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California (the “Yucca Valley East Property”), Coronus acquired on August 17, 2012. The Yucca Valley East PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Yucca Valley East 1 and Yucca Valley East 2 Projects’ generation, net of station use. The term of the Yucca Valley East PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Yucca Valley East PPAs. Initial operation of the Yucca Valley East 1 and Yucca Valley East 2 Projects must be no later than eighteen months from the Yucca Valley East PPAs Effective Date. The Yucca Valley East PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Yucca Valley East PPAs Effective Date, we were required to post and maintain development fees (the “Yucca Valley East Development Securities”) equal to $37,604 per Yucca Valley East PPA. If, on or before initial operation, we demonstrate to SCE’s satisfaction that we have installed all of the equipment or devices necessary for us to satisfy the gross power rating of the generating facilities, SCE shall return the Yucca Valley East Development Securities to us within thirty days of each facility’s initial operation. On September 27, 2012, we paid the Yucca Valley East Development Securities. On August 30, 2012 (the “29-Palms North PPAs Effective Date”), our wholly-owned subsidiaries, Coronus 29-Palms North 1 LLC, Coronus 29-Palms North 2 LLC, and Coronus 29-Palms North 3 LLC, entered into three PPAs (the “29-Palms North PPAs”) with SCE. The 29-Palms North PPAs relate to our applications for interconnection service and the CREST tariff for three 1.5 MW solar PV power systems (the “29-Palms North 1, 29-Palms North 2, and 29-Palms North 3 Projects”) on the 160 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California (the “29-Palms North Re-Site Property”), Coronus acquired on December 28, 2012. The 29-Palms North PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the 29-Palms North 1, 29-Palms North 2, and 29-Palms North 3 Projects’ generation, net of station use. The term of the 29-Palms North PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the 29-Palms North PPAs. Initial operation of the 29-Palms North 1, 29-Palms North 2, and 29-Palms North 3 Projects must be no later than eighteen months from the 29-Palms North PPAs Effective Date. The 29-Palms North PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the 29-Palms North PPAs Effective Date, we were required to post and maintain development fees (the “29-Palms North Development Securities”) equal to $38,250 per 29-Palms North PPA. If, on or before initial operation, we demonstrate to SCE’s satisfaction that we have installed all of the equipment or devices necessary for us to satisfy the gross power rating of the generating facilities, SCE shall return the 29-Palms North Development Securities to us within thirty days of each facility’s initial operation. On September 27, 2012, we paid the 29-Palms North Development Securities. As a consequence of the San Bernardino moratorium on approval of commercial solar energy generation projects, Coronus put a formal request to SCE to terminate the 29-Palms North PPAs in respect of the 29-Palms North 2 and 29-Palms North 3 Projects, and asked SCE to return to Coronus the 29-Palms North Development Securities Coronus posted with SCE, in the amounts of $38,250 and $38,250, respectively. On December 7, 2012 (the “Joshua Tree East PPAs Effective Date”), our wholly-owned subsidiaries, Coronus Joshua Tree East 1 LLC, Coronus Joshua Tree East 2 LLC, Coronus Joshua Tree East 3 LLC, Coronus Joshua Tree East 4 LLC, and Coronus Joshua Tree East 5 LLC, entered into five identical Power Purchase Agreements (the “Joshua Tree East PPAs”) with SCE. The Joshua Tree East PPAs relate to our applications for -44- Table of Contents interconnection service and the CREST tariff for five 1.5 MW solar PV power systems (the “Joshua Tree East 1, Joshua Tree East 2, Joshua Tree East 3, Joshua Tree East 4, and Joshua Tree East 5 Projects”) on the 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California (the “Joshua Tree East Property”), Coronus acquired on June 30, 2011. The Joshua Tree East PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Joshua Tree East 1, Joshua Tree East 2, Joshua Tree East 3, Joshua Tree East 4, and Joshua Tree East 5 Projects’ generation, net of station use. The term of the Joshua Tree East PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Joshua Tree East PPAs. Initial operation of the Joshua Tree East 1, Joshua Tree East 2, Joshua Tree East 3, Joshua Tree East 4, and Joshua Tree East 5 Projects must be no later than eighteen months from the Joshua Tree East PPAs Effective Date. The Joshua Tree East PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Joshua Tree East PPAs Effective Date, we were required to post and maintain development fees (the “Joshua Tree East PPAs Development Securities”) equal to $36,736 per Joshua Tree East PPA. If, on or before initial operation, we demonstrate to SCE’s satisfaction that we have installed all of the equipment or devices necessary for us to satisfy the gross power rating of the generating facilities, SCE shall return the Joshua Tree East PPAs Development Securities to us within thirty days of each facility’s initial operation. On January 4, 2013, we paid the Joshua Tree East PPAs Development Securities. On December 7, 2012 (the “Apple Valley East PPAs Effective Date”), our wholly-owned subsidiaries, Coronus Apple Valley East 1 LLC and Coronus Apple Valley East 2 LLC, entered into two identical Power Purchase Agreements (the “Apple Valley East PPAs”) with SCE. The Apple Valley East PPAs relate to our applications for interconnection service and the CREST tariff for two 1.5 MW solar PV power systems (the “Apple Valley East 1 and Apple Valley East 2 Projects”) on the 14.78 and 8.91 acre parcels of vacant land, adjacent to one another, situated east of Apple Valley, in the County of San Bernardino, California [the “Apple Valley East Re-Site (Nguyen) Property” and the “Apple Valley East Re-Site (McGee) Property”, respectively], Coronus acquired on January 7 and March 5, 2013, respectively. The Apple Valley East PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Apple Valley East 1 and Apple Valley East 2 Projects’ generation, net of station use. The term of the Apple Valley East PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Apple Valley East PPAs. Initial operation of the Apple Valley East 1 and Apple Valley East 2 Projects must be no later than eighteen months from the Apple Valley East PPAs Effective Date. The Apple Valley East PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Apple Valley East PPAs Effective Date, we were required to post and maintain development fees (the “Apple Valley East PPAs Development Securities”) equal to $38,850 per Apple Valley East PPA. If, on or before initial operation, we demonstrate to SCE’s satisfaction that we have installed all of the equipment or devices necessary for us to satisfy the gross power rating of the generating facilities, SCE shall return the Apple Valley East PPAs Development Securities to us within thirty days of each facility’s initial operation. On January 4, 2013, Coronus paid the Apple Valley East PPAs Development Securities. On January 15, 2013 (the “Adelanto West PPAs Effective Date”), our wholly-owned subsidiaries, Coronus Adelanto West 1 LLC and Coronus Adelanto West 2 LLC, entered into two identical Power Purchase Agreements (the “Adelanto West PPAs”) with SCE. The Adelanto West PPAs relate to our applications for interconnection service and the CREST tariff for two 1.5 MW solar PV power systems (the “Adelanto West 1 and Adelanto West 2 Projects”) on the 40 acre parcel of vacant land, situated in the City of Adelanto, California, Coronus acquired on April 19, 2012. -45- Table of Contents The Adelanto West PPAs are standardized, must-take, full buy/ sell, power purchase agreements, where SCE purchases all of the Adelanto West 1 and Adelanto West 2 Projects’ generation, net of station use. The term of the Adelanto West PPAs is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Adelanto West PPAs. Initial operation of the Adelanto West 1 and Adelanto West 2 Projects must be no later than eighteen months from the Adelanto West PPAs Effective Date. The Adelanto West PPAs include, but are not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Adelanto West PPAs Effective Date, we are required to post and maintain development fees (the “Adelanto West PPAs Development Securities”) equal to $37,604 per Adelanto West PPA. If, on or before initial operation, we demonstrate to SCE’s satisfaction that we have installed all of the equipment or devices necessary for us to satisfy the gross power rating of the generating facilities, SCE shall return the Adelanto West PPAs Development Securities to us within thirty days of each facility’s initial operation. On January 15, 2013 (the “Yucca Valley East 3 PPA Effective Date”), our wholly-owned subsidiary, Coronus Yucca Valley East 3 LLC entered into a Power Purchase Agreement (the “Yucca Valley East 3 PPA”) with SCE. The Yucca Valley East 3 PPA relates to our application for interconnection service and the CREST tariff for a third 1.5 MW solar PV power system (the “Yucca Valley East 3 Project”) on the 34.07 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California, Coronus acquired on August 17, 2012. The Yucca Valley East 3 PPA is a standardized, must-take, full buy/ sell, power purchase agreement, where SCE purchases all of the Yucca Valley East 3 Project’s generation, net of station use. The term of the Yucca Valley East 3 PPA is 20 years. The price SCE pays for the generation shall be premised on the adopted 2011 Market Price Referent, and shall be adjusted according to SCE’s time of delivery periods and energy allocation factors, as scheduled in the Yucca Valley East 3 PPA. Initial operation of the Yucca Valley East 3 Project must be no later than eighteen months from the Yucca Valley East 3 PPA Effective Date. The Yucca Valley East 3 PPA includes, but is not limited to, provisions in respect of termination, facility operation, billing and payment, curtailment, and insurance. Additionally, on or before the thirtieth day following the Yucca Valley East 3 PPA Effective Date, we are required to post and maintain a development fee (the “Yucca Valley East 3 PPA Development Security”) equal to $37,604. If, on or before initial operation, we demonstrate to SCE’s satisfaction that we have installed all of the equipment or devices necessary for us to satisfy the gross power rating of the generating facility, SCE shall return the Yucca Valley East 3 PPA Development Security to us within thirty days of the facility’s initial operation. We expect to obtain capital through the sale of our common stock, or through the sale of Coronus to Redwood. There is no assurance we will obtain further PPAs, obtain land use permits, or secure financing, on a per project basis, to pay a solar PV system integrator, in installments, to construct the utility-scale, solar PV systems. Further, there is no assurance we will sell any shares of common stock, or that the sale of Coronus to Redwood will close. We believe that capital generated from the sale of our common stock, or through the sale of Coronus to Redwood, will allow us to operate for the next twelve months. Capital raised from the sale of common stock and capital raised from the sale of Coronus to Redwood are our only anticipated sources of additional capital. To develop a 1.5 MW ground-mount, fixed-tilt, solar PV power plant, we forecast the total project cost to be $4.6 million, inclusive of the costs of the power plant, interconnection, land, and project entitlement, but exclusive of a developer fee or profit. We base our cost forecast on 1) the costs we’ve incurred to date, 2) the costs we anticipate we will incur to complete development of the portfolio of solar PV projects we are developing, and 3) the pricing estimates we obtained from solar PV system integrators to build turn-key solar PV systems. On March 31, 2011, the Company and Coronus entered into a purchase agreement for ground-mount, solar PV power systems (the “Solar Power Systems Agreement”) with Belectric, Inc. (“Belectric”). Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the Solar Power Systems Agreement, we paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of our common stock to Belectric, at a deemed price of $1.05 per share. The fair value per share at the date of issuance was $0.60. As a result, $6,584,400 was recorded under shareholders’ equity and construction in progress when the agreement was first entered into. -46- Table of Contents On August 15, 2012, we amended the Solar Power Systems Agreement (the “Amended Solar Power Systems Agreement”). Under the Amended Solar Power Systems Agreement, the provision of Coronus to purchase a total of 21 MW of utility-scale, ground-mount, solar PV power systems from Belectric, for consideration of $76,818,000, exclusive of taxes (the “Original Basic Price”), was modified. Under the Amended Solar Power Systems Agreement, Coronus and Belectric agreed to negotiate, in good faith, the purchase price of solar power systems on a per solar power system basis (the “Purchase and Sale Agreements”). The Amended Solar Power Systems Agreement was effective as of August 15, 2012, and was to remain in full force and effect for three years. Throughout the term of the Amended Solar Power Systems Agreement, Belectric was to retain the exclusive right to negotiate Purchase and Sale Agreements with Coronus for solar power systems. On entering into the original Solar Power Systems Agreement, we paid 15% of the Original Basic Price, or $11,522,700, by way of issuing 10,974,000 shares (the “Original Payment Shares”) of our common stock to Belectric, at a deemed price of $1.05 per share. Under the Amended Solar Power Systems Agreement, as additional purchase and sale consideration, Belectric kept 1,097,400 of the Original Payment Shares. Accordingly, 9,876,600 of the Original Payment Shares were cancelled on August 15, 2012, resulting to a reduction of construction in progress of $5,925,960. On March 27, 2013, pursuant to a Mutual Release and Termination Agreement, the Company, Coronus and Belectric terminated and released each other from any and all claims that may have arisen under, or in connection with, the Amended Solar Power Systems Agreement. But for Section 2.3 of the Amended Solar Power Systems Agreement, Non-Refundability of Payment Shares, the Amended Solar Power Systems Agreement, together with any and all addenda thereto or amendments thereof, was thereby terminated, and of no further force or effect. Pursuant to Section 2.3 of the Amended Solar Power Systems Agreement, Non-Refundability of Payment Shares, ownership of the 1,097,400 of the Original Payment Shares currently owned and held by Belectric survived the Mutual Release and Termination Agreement, and are continued to be owned and held by Belectric. As a consequence of the termination, on March 27, 2013, Coronus wrote off the balance of its construction in progress of $658,440, as the asset is no longer available to Coronus. On August 28, 2010, Coronus entered into a Vacant Land Purchase Agreement (“the “Twentynine Palms East Agreement”) to acquire a 30 acre parcel of vacant land, situated east of Twentynine Palms, in the County of San Bernardino, California. The purchase price of $32,000, all cash, was paid on January 24, 2011. On March 29, 2013, Coronus transferred 100% ownership of the parcel to us, in return for us reducing the debt Coronus owed us by $33,161. At this point in time, we have opted not to pursue interconnection agreements for solar power systems sited on this parcel. Based on the feedback we received from SCE’s engineers, the anticipated network upgrade costs to accommodate the systems are currently prohibitive. Accordingly, we are currently assessing alternative uses for this parcel, including a sale. On January 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Twentynine Palms North Agreement”) to acquire a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California. The purchase price was $40,000. Coronus agreed to pay $8,000, with the seller agreeing to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On May 16, 2011, the transaction closed. Accordingly, Coronus owns this parcel. On May 17, 2013, Coronus paid the balance amount owing of $32,000, retiring the seller’s note. Accordingly, Coronus now owns this parcel unencumbered. At this point in time, we have opted not to pursue interconnection agreements for solar power systems sited on this parcel. Based on the feedback we received from SCE’s engineers, the anticipated network upgrade costs to accommodate the systems are currently prohibitive. Accordingly, we are currently assessing alternative uses for this parcel, including a sale. On January 24, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Newberry Springs Agreement”) to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California. The purchase price was $45,000. Coronus agreed to pay $8,000, with the seller agreeing to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On March 17, 2011, the transaction closed. On May 9, 2013, the parties agreed on a one-year extension to the balance amount note. All other terms remain the same, and monthly interest will continue to be -47- Table of Contents paid throughout the extension. At this point in time, we are precluded from pursuing interconnection agreements for solar power systems sited on this parcel. Based on the feedback we received from SCE’s engineers, the existing, regional specific, transmission infrastructure lacks the transmission capacity we would require to deploy solar power systems on this parcel. Although SCE plans to upgrade this transmission infrastructure, these upgrades are not slated for completion till 2018 – 2019. Accordingly, we are currently assessing alternative uses for this parcel, including a sale. On May 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”) to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California. The purchase price was $200,000. Coronus agreed to pay $30,000, with the seller agreeing to carry back the balance amount of $170,000 for three years at 6.5% per annum interest, with monthly payments of interest only. On June 30, 2011, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are pursuing five interconnection agreements for five 1.5 MW solar PV power systems sited on this parcel. To date, we have obtained interconnection study results for the five systems, and have entered into five separate PPAs with SCE, under the CREST tariff, in respect of these systems (see the Joshua Tree East PPAs above). We are now also underway with the permitting/ entitlement process. On September 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Adelanto West Agreement”) to acquire a 40 acre parcel of vacant land, situated in the City of Adelanto, County of San Bernardino, California. The purchase price was $400,000. Coronus agreed to pay $165,000, with the seller agreeing to carry back the balance amount of $235,000 for three years at 6.5% per annum interest, with monthly payments of interest only. On April 19, 2012, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are pursuing two interconnection agreements for two 1.5 MW solar PV power systems sited on this parcel. To date, we have obtained interconnection study results for the two systems, and have entered into two separate PPAs with SCE, under the CREST tariff, in respect of these systems (see the Adelanto West PPAs above). We are now also underway with the permitting/ entitlement process. On October 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Yucca Valley East Agreement”) to acquire a 34.07 acre parcel of vacant land, situated east of Yucca Valley, in the County of San Bernardino, California. The purchase price was $170,000. Coronus agreed to pay $34,000, with the seller agreeing to carry back the balance amount of $136,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On August 17, 2012, the transaction closed. Accordingly, Coronus owns this parcel. Additionally, on March 28, 2013, Coronus entered into a Vacant Land Purchase Agreement (the “Yucca Valley East Agreement #2”) to acquire a 20 acre parcel of vacant land, immediately adjacent to the “Yucca valley East” 34.07 acre parcel. The purchase price is $100,000. Close of escrow is October 31, 2013. Coronus deposited $10,000 into escrow and agrees to deposit an additional $90,000 within sufficient time to close escrow. The Yucca Valley East Agreement #2 is subject to Coronus receiving permit approval for its solar PV projects Coronus Yucca Valley East 1, 2 and 3. At this point in time, we are pursuing three interconnection agreements for the three 1.5 MW solar PV power systems sited on these two parcels. To date, we have obtained interconnection study results for the three systems, and have entered into three separate PPAs with SCE, under the CREST tariff, in respect of these systems (see the Yucca Valley East PPAs above). We are now also underway with the permitting/ entitlement process. On April 25, 2012, Coronus entered into a Vacant Land Purchase Agreement (the “Phelan South Agreement”) to acquire a 40 acre parcel of vacant land, situated in Phelan, an unincorporated community in the County of San Bernardino, California. The purchase price was $350,000, all cash. Coronus deposited $1,000 into escrow and agreed to deposit an additional $349,000 within sufficient time to close escrow. Close of escrow was March 15, 2013, and the Phelan South Agreement was subject to Coronus’ board of director approval on or before February 28, 2013. Between September 30, 2012, and March 15, 2013, Coronus made $11,278 in non-refundable payments to the seller, separate and distinct from the purchase. Coronus’ board of directors did not approve the purchase. Effective April 22, 2013, the parties mutually terminated the Phelan South Agreement. -48- Table of Contents On October 24, 2012, Coronus entered into a Vacant Land Purchase Agreement (the “29-Palms Morongo Agreement”) to acquire a 24.23 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California. On January 31, 2013, the parties to the 29-Palms Morongo Agreement replaced Coronus as purchaser with our wholly-owned subsidiary Coronus 29-Palms Morongo LLC. The purchase price for the land is $86,683, all cash. Coronus deposited $1,000 into escrow and agreed to deposit an additional $85,683 within sufficient time to close escrow. Effective May 3, 2013, the parties amended the 29-Palms Morongo Agreement, wherein the parties agreed to an option arrangement where an option (the “Option”) to purchase the 24.23 acre parcel of vacant land was adopted, with the following terms: 1) Coronus 29-Palms Morongo LLC pays monthly payments equal to 6% per annum of the purchase price, or $433.42 per month, 2) the monthly payments are applied to the purchase price, provided Coronus 29-Palms Morongo LLC exercises the Option, otherwise the payments are forfeited to the seller, 3) the term of the Option is 24 months, 4) failure to make the monthly payment terminates the Option, and 5) during the term of the Option, the seller provides the necessary consent for Coronus 29-Palms Morongo LLC to apply for a conditional use permit from the County of San Bernardino. In respect of the parties replacing Coronus as purchaser with Coronus 29-Palms Morongo LLC, we reduced the debt Coronus owed us by $1,000, which equaled the deposit Coronus paid on entering into the 29-Palms Morongo Agreement. Additionally, on March 31, 2013, Coronus assigned the interconnection request for project Coronus 29-Palms Morongo to Coronus 29-Palms Morongo LLC. In return, the Company reduced the debt Coronus owed the Company by $10,000, which equaled the original deposit of $10,000 Coronus paid to SCE on entering into the system impact study agreement. To date, we have obtained the interconnection study results for the one 1.5 MW solar PV power system sited on this parcel. On December 8, 2012, Coronus entered into a Vacant Land Purchase Agreement [the “Apple Valley East Re-Site Agreement (Nguyen)”] to acquire a 14.78 acre parcel of vacant land, situated east of Apple Valley, in the County of San Bernardino, California. The purchase price was $300,000. Coronus paid $100,000 and the seller agreed to carry back the balance amount of $200,000 for three months at 0% ($nil) interest. The transaction closed on January 7, 2013, and on April 3, 2013, Coronus paid out the balance amount of $200,000, retiring the note. Accordingly, Coronus owns this parcel. Additionally, on February 8, 2013, Coronus entered into a Vacant Land Purchase Agreement [the “Apple Valley East Re-Site Agreement (McGee)”] to acquire the 8.91 acre parcel of vacant land, situated adjacent to the 14.78 acre parcel. The purchase price was $100,000. The transaction closed on March 5, 2013. Accordingly, Coronus owns this parcel. At this point in time, we are pursuing two interconnection agreements for two 1.5 MW solar PV power systems sited on these two adjacent parcels. To date, we have obtained interconnection study results for the two systems, and have entered into two separate PPAs with SCE, under the CREST tariff, in respect of these systems (see the Apple Valley East PPAs above). We are now also underway with the permitting/ entitlement process. On December 6, 2012, Coronus entered into a Vacant Land Purchase Agreement (the “29-Palms North Re-Site Agreement”) to acquire a 160 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California. The purchase price was $400,000, all cash. On December 28, 2012, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are pursuing one interconnection agreement for one 1.5 MW solar PV power system sited on this parcel. To date, we have obtained interconnection study results for the system, and have entered into a PPA with SCE, under the CREST tariff, in respect of this system (see the 29-Palms North PPAs above). On February 2, 2012, we conducted a non-brokered private placement, issuing a senior secured, convertible promissory note (the “Adair Note”) and transferrable warrant (the “Adair Warrant”) to Russell Adair, for proceeds of CAD$50,000. The Adair Note matured on February 2, 2013 and bore interest at an annual rate of 12%, payable in cash at maturity, prepayment or conversion. At or before maturity, the Adair Note and any accrued interest were convertible at the holder’s option into shares of our common stock, at a price of CAD$0.60 per share. On April 20, 2012, we repaid Mr. Adair, in full, the CAD$50,000 in principal and CAD$1,282.20 in interest owning against the Adair Note. The Adair Warrant entitles the holder thereof to purchase an aggregate of 83,333 shares of our common stock at an exercise price of CAD$0.75 for a period of five years. Mr. Adair continues to hold the Adair Warrant. -49- Table of Contents On February 23, 2012, we conducted a non-brokered private placement, issuing a senior secured, convertible promissory note (the “Zakaib Note”) and transferrable warrant (the “Zakaib Warrant”) to Frank Zakaib, for proceeds of CAD$50,000. The Zakaib Note matured on February 2, 2013 and bore interest at an annual rate of 12%, payable in cash at maturity, prepayment or conversion. At or before maturity, the Zakaib Note and any accrued interest were convertible at the holder’s option into shares of our common stock, at a price of CAD$0.60 per share. On April 20, 2012, we repaid Mr. Zakaib, in full, the CAD$50,000 in principal and CAD$936.99 in interest owning against the Zakaib Note. The Zakaib Warrant entitles the holder thereof to purchase an aggregate of 83,333 shares of our common stock at an exercise price of CAD$0.75 for a period of five years. Mr. Zakaib continues to hold the Zakaib Warrant. On December 20, 2012, Coronus and Coronus’ wholly-owned subsidiaries, Coronus 29-Palms North 1 LLC, Coronus 29-Palms North 2 LLC, Coronus 29-Palms North 3 LLC, Coronus Yucca Valley East 1 LLC, Coronus Yucca Valley East 2 LLC, Coronus Yucca Valley East 3 LLC, Coronus Joshua Tree East 1 LLC, Coronus Joshua Tree East 2 LLC, Coronus Joshua Tree East 3 LLC, Coronus Joshua Tree East 4 LLC, Coronus Joshua Tree East 5 LLC, Coronus Apple Valley East 1 LLC, Coronus Apple Valley East 2 LLC, Coronus Adelanto West 1 LLC, and Coronus Adelanto West 2 LLC (collectively the “Project Companies”), conducted a non-brokered private placement, issuing a senior secured, promissory note (the “Note”) to one investor, Clean Focus Financing Company, LP (“Clean Focus”), for proceeds of up to $4,000,000 (the “Loan”). Pursuant to collateral assignment and pledge agreements, and a security agreement, the Note is secured by a first and superior security interest in Coronus’ assets, inclusive of all of Coronus’ right, title and interest in, to and under the sole member of the Project Companies, and all of Coronus’ right, title and interest in, to, and under, if any, any contracts, permits, applications or other documents or agreements entered into or submitted by the Project Companies. Pursuant to a schedule of draw dates and amounts, Coronus was to request advances, in whole or in part, of up to the maximum amount of the Loan (each an “Advance”). The schedule of draw dates and amounts was as follows: $1,500,000 within two business days of signing of the Note and related loan documents; $500,000 on January 6, 2013; $1,000,000 on January 31, 2013; and $1,000,000 on February 28, 2013. On December 26, 2012, Coronus received the first Advance of $1,500,000, and on January 4, 2013, Coronus received the second Advance of $500,000. Pursuant to a guaranty of payment and completion (the “Guaranty”), we guarantee the punctual payment and performance when due, whether at stated maturity or by acceleration or otherwise, of the indebtedness and other obligations of Coronus and the Project Companies. Additionally, pursuant to the Guaranty, the Company guarantees that all obligations of Coronus and the Project Companies to continue development of the Project Companies’ projects shall be completed promptly when required, and that the proceeds of each Advance shall be used to pay certain obligations in furtherance of the Project Companies’ projects. The Note bears interest at an annual rate of 6%, and such interest shall accrue until the Maturity Date. In connection with the Loan, Coronus and the Project Companies shall pay up to $20,000 in costs and expenses incurred by Clean Focus in the preparation of the Note and the related loan documents. Additionally, with each Advance, and from the proceeds of each Advance, Coronus was to pay Clean Focus a fee equal to 2% of the principal amount of the Advance. In connection with the first Advance of $1,500,000 on December 26, 2012, Coronus paid Clean Focus the 2% fee, or $30,000, and in connection with the second Advance of $500,000 on January 4, 2013, Coronus paid Clean Focus the 2% fee, or $10,000. Further, in connection with the Loan, with each Advance, but not from the proceeds of each Advance, but from Coronus’ unallocated working capital, Coronus was to pay Earthlight Solar Inc. (“Earthlight”) a fee equal to 3% of the principal amount of the Advance. Mark Burgert, a control person of the Company, is the president and a control person of Earthlight. In connection with the Loan, on behalf of Coronus, Earthlight acted as agent. In connection with the first Advance of $1,500,000 on December 26, 2012, Coronus paid Earthlight the 3% fee, or $45,000, and in connection with the second Advance of $500,000 on January 4, 2013, Coronus paid Earthlight the 3% fee, or $15,000. -50- Table of Contents On January 31, 2013, the parties amended the mechanics of the draw dates and amounts under the Loan. Under the amended mechanics, Coronus was to provide Clean Focus with invoices, supportive of the schedule, and Clean Focus was to make the required payments direct to the payee, when due. With each direct payment, Coronus was to credit Clean Focus its fee equal to 2% of the principal amount of the payment. The parties amended the mechanics of the draw dates and amounts to facilitate Clean Focus’ reporting with the U.S. Citizenship and Immigration Services, as the source of the Loan is EB-5 immigrant investor funds. All other aspects of the Loan mechanics remained unchanged. Accordingly, consistent with the original agreement with Earthlight, on February 6, 2013, Coronus paid Earthlight its fee equal to 3%, or $30,000, of the originally scheduled principal amount of the third Advance, and on March 11, 2013, Coronus paid Earthlight its fee equal to 3%, or $30,000, of the originally scheduled principal amount of the fourth and final Advance. The unpaid principal balance of the Note as at June 30, 2013 was $3,334,032. On August 9, 2013, we and our wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), entered into a share purchase and development services agreement (the "Share Purchase and Development Services Agreement") with Redwood Solar Development LLC ("Redwood"). Under the Share Purchase and Development Services Agreement, we have agreed to sell 100% of the issued and outstanding shares of Coronus to Redwood, in addition to performing certain development services in respect of the twelve anticipated, utility-scale, solar PV projects of Coronus, for $8,775,000 (the "Contract Price"). Redwood shall pay the Contract Price by issuing to us, a non-interest bearing, secured debenture (the “Redwood Debenture”). Our obligation to complete the sale is subject, in part, to 1) us receiving a release from Clean Focus in respect of any further obligations under or in connection with the Loan; and 2) the approval of the Share Purchase and Development Services Agreement by our shareholders holding not less than two-thirds of our shares. Redwood's obligation to complete the purchase is subject, in part, to 1) Redwood receiving lock-up agreements and proxies from our shareholders holding not less than 80% of our shares; and 2) the approval of the Share Purchase and Development Services Agreement by our shareholders holding not less than 80% of our shares. Prior to executing the Share Purchase and Development Services Agreement, Redwood received lock-up agreements and proxies from eleven of our shareholders, who, in aggregate, hold 79.9% of our shares. We are scheduled to hold an annual and special meeting of our shareholders (the "Meeting") on September 16, 2013, at which time, our shareholders will vote, by proxy or in person, on whether to approve the Share Purchase and Development Services Agreement. The closing date (the "Closing Date") means the date on which the closing will occur, which will be not more than three business days following the date of the Meeting. In the event the required percentages of our shareholder votes are not met under the Share Purchase and Development Services Agreement, we shall owe Redwood a break-up fee of $5,000,000, which will be immediately due and payable. In addition, the Loan will be in immediate default, and will become due and payable, with us confessing judgment to the immediate exercise of remedies allowed with respect to the default of the Loan, including, without limitation, a declaration of foreclosure on the Coronus land parcels and the seizure of all assets of Coronus. The Contract Price is the agreed upon price of $0.39/Wp, which is the estimated final output capacity of the twelve anticipated, utility-scale, solar PV projects of Coronus, and is based on the aggregate of the value of the installed solar PV systems and the value of the development services to be performed by us. The payment of the Contract Price, and the corresponding retirement of the Redwood Debenture, is as follows: 1) $1,000 was paid to us on the execution of the Share Purchase and Development Services Agreement; 2) $9,000 shall be paid to us on the Closing Date; 3) after four solar PV systems have met certain conditions, inclusive of the receipt of conditional use permits, a payment of 5% of the Contract Price, per solar PV system, shall be paid to us, estimated to be $36,563 per system; and 4) the balance of the Contract Price shall be pro-rated among the twelve solar PV systems with each pro-rata portion paid to us on permanent financial close in connection with the construction of each system. -51- Table of Contents Under the Share Purchase and Development Services Agreement, the Contract Price is subject to adjustment, upwards or downwards, as appropriate, based, in part, on the following parameters: installed capacity; development expense budget true-up; interconnection refund true-up; and Coronus financial statements true-up. Under the Share Purchase and Development Services Agreement, forward looking, Redwood agrees to fund, and the Contract Price reflects Redwood funding, certain development expenses that are separate and aside from the Contract Price. We understand and agree that the Redwood Debenture security interests received by us will be subordinate and junior to the interests securing the Loan, as well as subordinate and junior to all future draws under the Loan where the proceeds are used to fund those certain development expenses. On August 9, 2013, by way of addendum (the "Loan Addendum"), the Maturity Date under the Loan was extended. The Note is now due on the earlier of i) the date of the Meeting, in the event that the Share Purchase and Development Services Agreement is not approved at the Meeting, or ii) the close of business on the Closing Date as defined in the Share Purchase and Development Services Agreement. On December 3, 2012, pursuant to the SCE interconnection request for solar PV project Coronus 29-Palms North 1, we posted with SCE the initial interconnection financial security, in the amount of $29,500. This amount was determined by the results of the Combined System Impact and Facility Study Agreement Coronus entered into with SCE on June 16, 2011. On December 26, 2012, pursuant to the SCE interconnection requests for solar PV projects Coronus 29-Palms North 2 and 3, we posted with SCE the initial interconnection financial securities, in the amounts of $373,300 and $208,900, respectively. The posting amount for the Coronus 29-Palms North 2 project was determined by the results of the Combined System Impact and Facility Study Coronus entered into with SCE on June 16, 2011. The posting amount for the Coronus 29-Palms North 3 project was determined by the results of the System Impact Study Coronus entered into with SCE on February 29, 2012. As a consequence of the San Bernardino moratorium on approval of commercial solar energy generation projects, on July 23, 2013, Coronus formally withdrew its interconnection requests for Coronus solar PV systems 29-Palms North 2 and 3. As a consequence of the interconnection request withdrawals, Coronus is entitled to a release of the interconnection financial security postings Coronus deposited with SCE in respect of these two projects, in the cumulative amount of $864,600, less the costs, if any, SCE charged to these two projects. On December 27, 2012, pursuant to the SCE interconnection requests for solar PV projects Apple Valley East 1 and 2, was posted with SCE the initial interconnection financial securities, in the amounts of $270,900 and $32,900, respectively. The posting amounts for the Apple Valley East 1 and 2 projects were determined by the results of the System Impact Studies Coronus entered into with SCE on May 3, 2012. On January 9, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Joshua Tree East 1, 2, 3, 4 and 5, we posted with SCE the initial interconnection financial securities, in the amounts of $41,200, $82,400, $41,200, $58,800 and $141,200, respectively. The posting amounts for the Joshua Tree East 1, 2 and 3 projects were determined by the results of the System Impact Studies Coronus entered into with SCE on February 23, 2012. The posting amounts for the Joshua Tree East 4 and 5 projects were determined by the results of the System Impact Studies Coronus entered into with SCE on June 25, 2012. On February 1, 2013, pursuant to the SCE interconnection request for solar PV project Coronus 29-Palms North 1, we posted with SCE the second interconnection financial security, in the amount of $14,750. This amount was determined by the results of the Combined System Impact and Facility Study Agreement Coronus entered into with SCE on June 16, 2011. On February 14, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Adelanto West 1 and 2, we posted with SCE the initial interconnection financial securities, in the amounts of $36,660 and $38,260, respectively. The posting amounts for the Coronus Adelanto West 1 and 2 projects were determined by the results of the System Impact Studies Coronus entered into with SCE on April 13, 2012. -52- Table of Contents On February 14, 2013, pursuant to the SCE interconnection request for solar PV project Coronus Yucca Valley East 3, Coronus posted with SCE the initial interconnection financial security, in the amount of $84,500. This amount was determined by the results of the System Impact Study Coronus entered into with SCE on June 25, 2012. On February 20, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus 29-Palms North 2 and 3, Coronus posted with SCE the second interconnection financial securities, in the amounts of $156,350 and $126,050, respectively. The posting amount for the Coronus 29-Palms North 2 project was determined by the results of the Combined System Impact and Facility Study Coronus entered into with SCE on June 16, 2011. The posting amount for the Coronus 29-Palms North 3 project was determined by the results of the System Impact Study Coronus entered into with SCE on February 29, 2012. As a consequence of the San Bernardino moratorium on approval of commercial solar energy generation projects, on July 23, 2013, Coronus formally withdrew its interconnection requests for Coronus solar PV systems 29-Palms North 2 and 3. As a consequence of the interconnection request withdrawals, Coronus is entitled to a release of the interconnection financial security postings Coronus deposited with SCE in respect of these two projects, in the cumulative amount of $864,600, less the costs, if any, SCE charged to these two projects. On February 25, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Yucca Valley East 1 and 2, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $25,300 and $69,980, respectively. The posting amounts for the Coronus Yucca Valley East 1 and 2 projects were determined by the results of the System Impact Studies Coronus entered into with SCE on February 2, 2012. On April 15, 2013, pursuant to the SCE interconnection request for solar PV project Coronus Yucca Valley East 3, Coronus posted with SCE the second interconnection financial security, in the amount of $42,250. This amount was determined by the results of the System Impact Study Coronus entered into with SCE on June 25, 2012. On April 26, 2013, pursuant to the SCE interconnection requests for solar PV projects Coronus Yucca Valley East 1 and 2, Coronus posted with SCE the initial interconnection financial securities, in the amounts of $12,650 and $34,990, respectively. The posting amounts for the Coronus Yucca Valley East 1 and 2 projects were determined by the results of the System Impact Studies Coronus entered into with SCE on February 2, 2012. On December 26, 2012, effective January 1, 2013, Coronus agreed to engage Earthlight as a consultant, with Earthlight providing Coronus with advisory and consulting services (the “Services”) in respect of Coronus’ solar photovoltaic business. Under the engagement, Coronus is to pay Earthlight $8,000 per month (the “Fee”) for the Services, with the Fee due and payable at the end of each month. Mark Burgert, a control person of us, is the president and a control person of Earthlight. On January 26, 2013, Coronus entered into a Biological Survey Agreement (the “Biological Survey Agreement”) with Phoenix Biological Consulting, LLC (“Phoenix”), where Phoenix is to perform focused biological surveys for Coronus projects Adelanto West, 29-Palms North, Joshua Tree East, Yucca Valley East, and Apple Valley East. The focused biological survey scope of work includes surveys for desert tortoise, burrowing owl, Mohave ground squirrel, and rare plants. Additionally, the scope of work includes lake and streambed delineation, as well as the development of Joshua tree relocation and management plans. The estimated total cost for performing the work is $137,310. The work was expected to begin, and did, in March, 2013, and will continue up through July, 2013. Coronus is billed at the end of each month for the services rendered during that month, and Coronus pays, and agrees to pay, Phoenix within one month after receiving each invoice. On March 20, 2013, Coronus entered into a Master Services Agreement with solar PV systems integrator Belectric, Inc. (“Belectric”), which allows Belectric to perform Conditional Use Permit (“CUP”) application pre-engineering services for Coronus projects Adelanto West, Apple Valley East, 29-Palms North, Yucca Valley East, and Joshua Tree East. The services to be performed for each project are limited to, and may include, ALTA/ topographical surveys, geotechnical reports, water quality management plans, and hydrology studies. The services shall be completed within approximately eight weeks. The Company estimates the services will cost approximately $30,000 to $35,000 per project. -53- Table of Contents As at June 30, 2013, our total current assets were $4,416,187 and our total current liabilities were $4,152,170, resulting in working capital of $264,017. Off Balance Sheet Arrangements We have no off balance sheet arrangements. Critical Accounting Policies There have been no material changes in our existing accounting policies and estimates from the disclosures included in our 2013 Form 10-K, except for the newly adopted accounting policies as disclosed in the interim financial statements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4.CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures are effective. There was no change in our internal control over financial reporting during the quarter ended June 30, 2013 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II. – OTHER INFORMATION ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. -54- Table of Contents ITEM 6.EXHIBITS. Incorporated by reference Filed Exhibit Document Description Form Date Number herewith Articles of Incorporation. 10-K/A-2 12/10/10 Bylaws. S-1 11/07/08 Amended Articles of Incorporation (8/13/2002). S-1 11/07/08 Amended Articles of Incorporation (8/26/2002). S-1 11/07/08 Amended Articles of Incorporation (9/20/2002). S-1 11/07/08 Amended Articles of Incorporation (11/03/2009). 8-K 11/06/09 Specimen Stock Certificate. S-1 11/07/08 Engagement Letter - Jefferson Thachuk (5/15/2007). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (6/12/2008). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (8/21/2008). S-1 11/07/08 Engagement Letter - Raven Kopelman. S-1 11/07/08 Engagement Letter - John Omielan: (3/15/2007). S-1 11/07/08 Engagement Letter - John Omielan: (1/04/2008). S-1 11/07/08 Share Purchase Agreement with Coronus Energy Corp., Jefferson Thachuk, Mark Burgert, Raven Kopelman, David Holmes, Kenneth Bogas and John Omielan. 10-Q 11/02/09 Escrow Agreement between Insightfulmind Learning, Inc., Mark Burgert and Jefferson Thachuk. 8-K 11/06/09 Loan Agreement with Jefferson Thachuk. 10-K/A 12/10/10 Vacant Land Purchase Agreement – VIDAL. 10-Q/A-1 12/10/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS. 10-Q/A-1 12/10/10 Stock Option Plan dated November 23, 2010. POS AM 12/30/10 Vacant Land Purchase Agreement – VIDAL (December 19, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS (December 21, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH. 10-Q 2/14/11 Vacant Land Purchase Agreement – NEWBERRY SPRINGS. 10-Q 2/14/11 Vacant Land Purchase Agreement – VIDAL (January 27, 2011 Addendum). 10-Q 2/14/11 Solar Power Systems Agreement. 8-K 4/01/11 SIS/FAS Study Agreement for Coronus 29 - PALMS NORTH 1. 8-K 6/21/11 SIS/FAS Study Agreement for Coronus 29-PALMS NORTH 2. 8-K 6/21/11 VIDAL Agreement Cancellation Instructions. 8-K 6/21/11 Installment Note – TWENTYNINE PALMS NORTH. 10-K 6/24/11 -55- Table of Contents Vacant Land Purchase Agreement – TWENTYNINE PALMS (February 17, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – NEWBERRY SPRINGS (February 22, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (February 22, 2011 Addendum). 10-K 6/24/11 Installment Note – NEWBERRY SPRINGS. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (March 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (March 15, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (May 15, 2011 Addendum). 10-K 6/24/11 Engagement Letter - Jefferson Thachuk (May 31, 2011). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST (June 3, 2011 Addendum). 10-K 6/24/11 Loan Agreement with Jefferson Thachuk (June 20, 2011 Addendum). 10-K 6/24/11 SCG Advisory Agreement. 8-K 8/10/11 Installment Note – JOSHUA TREE EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – PHELAN EAST. 10-Q 11/14/11 Cancellation Instructions – PHELAN EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – ADELANTO WEST. 10-Q 11/14/11 Vacant Land Purchase Agreement – APPLE VALLEY EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – OAK HILLS SOUTH. 10-Q 11/14/11 Loan Agreement with Jefferson Thachuk (October 26, 2011 Addendum). 10-Q 11/14/11 Vacant Land Purchase Agreement – HESPERIA WEST. 10-Q 11/14/11 Loan Agreement with Jefferson Thachuk (February 8, 2012 Addendum). 10-Q 2/15/11 SCG Advisory Agreement – (December 8, 2011 Addendum). 10-Q 2/15/11 System Impact Study Agreement – CORONUS HESPERIA WEST 2. 10-Q 2/15/11 System Impact Study Agreement – CORONUS YUCCA VALEY EAST 1. 10-Q 2/15/11 System Impact Study Agreement – CORONUS YUCCA VALLEY EAST 2. 10-Q 2/15/11 Vacant Land Purchase Agreement – ADELANTO WEST (November 17, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – ADELANTO WEST (January 11, 2012 Addendum). 10-Q 2/15/11 -56- Table of Contents Vacant Land Purchase Agreement – APPLE VALLEY EAST (November 30, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – APPLE VALLEY EAST (January 6, 2012 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (Commission Agreement). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (December 13, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (January 14, 2012 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (February 2, 2012 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – OAK HILLS SOUTH (December 15, 2011 Addendum) 10-Q 2/15/11 Vacant Land Purchase Agreement – OAK HILLS SOUTH (January 18, 2012 Addendum). 10-Q 2/15/11 Cancellation Instructions – OAK HILLS SOUTH. 10-Q 2/15/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (Commission Agreement). 10-Q 2/15/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (December 3, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (January 6, 2012 Addendum). 10-Q 2/15/11 Secured Convertible Promissory Note – Russell Adair (February 2, 2012). 10-Q 2/15/11 Warrant – Russell Adair (February 2, 2012). 10-Q 2/15/11 Vacant Land Purchase Agreement – ADELANTO WEST (February 2, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (February 2, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – APPLE VALLEY EAST (February 2, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – HESPERIA WEST (February 16, 2012 Addendum). 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 1. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 2. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 3. 10-K 6/29/12 Secured Convertible Promissory Note – Frank Zakaib (February 23, 2012). 10-K 6/29/12 Warrant – Frank Zakaib (February 23, 2012). 10-K 6/29/12 Consent Agreement. 10-K 6/29/12 System Impact Study Agreement – 29-PALMS NORTH 3. 10-K 6/29/12 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (February 29, 2012 Addendum). 10-K 6/29/12 -57- Table of Contents Vacant Land Purchase Agreement – ADELANTO WEST (March 5, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – APPLE VALLEY EAST (March 19, 2012 Addendum). 10-K 6/29/12 Power Purchase Agreement – Coronus Hesperia West 1 LLC. 10-K 6/29/12 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (April 4, 2012 Addendum). 10-K 6/29/12 Solar Photovoltaic Asset Sale Agreement. 10-K 6/29/12 Vacant Land Purchase Agreement – ADELANTO WEST (April 12, 2012 Addendum). 10-K 6/29/12 System Impact Study Agreement – ADELANTO WEST 1. 10-K 6/29/12 System Impact Study Agreement – ADELANTO WEST 2. 10-K 6/29/12 Loan Agreement with Jefferson Thachuk (April 18, 2012 Addendum). 10-K 6/29/12 System Impact Study Agreement – APPLE VALLEY EAST 1. 10-K 6/29/12 System Impact Study Agreement – APPLE VALLEY EAST 2. 10-K 6/29/12 Cancellation Instructions – APPLE VALLEY EAST. 10-K 6/29/12 Vacant Land Purchase Agreement – PHELAN SOUTH. 10-K 6/29/12 Vacant Land Purchase Agreement – PHELAN SOUTH (Commission Agreement). 10-K 6/29/12 System Impact Study Agreement – 29-PALMS WEST 1. 10-K 6/29/12 System Impact Study Agreement – 29-PALMS WEST 2. 10-K 6/29/12 System Impact Study Agreement – YUCCA VALLEY EAST 3. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 4. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 5. 10-K 6/29/12 Secured Convertible Promissory Note – Trevor Singleton. 8-K 8/13/12 Power Purchase Agreement – Coronus 29-Palms North 1 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus 29-Palms North 2 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus 29-Palms North 3 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus Yucca Valley East 1 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus Yucca Valley East 2 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus Hesperia West 2 LLC. 10-Q 9/13/12 Vacant Land Purchase Agreement – PHELAN SOUTH (August 1, 2012 Addendum). 10-Q 9/13/12 Vacant Land Purchase Agreement – PHELAN SOUTH (September 6, 2012 Addendum). 10-Q 9/13/12 Solar Photovoltaic Asset Sale Agreement (Industry). 8-K 10/30/12 System Impact Study Agreement – CORONUS 29-PALMS NORTH 4. 10-Q 12/14/12 -58- Table of Contents Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO. 10-Q 12/14/12 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH RE-SITE. 10-Q 2/14/13 Phoenix – Biological Habitat Assessment Agreement. 10-Q 2/14/13 Phoenix – Cultural Resources Assessment Agreement. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 1 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 2 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 3 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 4 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 5 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Apple Valley East 1 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Apple Valley East 2 LLC. 10-Q 2/14/13 Vacant Land Purchase Agreement – APPLE VALLEY EAST RE-SITE. 10-Q 2/14/13 Facilities Study Agreement – APPLE VALLEY EAST 1. 10-Q 2/14/13 Facilities Study Agreement – APPLE VALLEY EAST 2. 10-Q 2/14/13 Clean Focus Loan – Promissory Note. 10-Q 2/14/13 Clean Focus Loan – Security Agreement. 10-Q 2/14/13 Clean Focus Loan – Guaranty. 10-Q 2/14/13 Clean Focus Loan – Collateral Assignment of Member Interests. 10-Q 2/14/13 Clean Focus Loan – Collateral Assignment of Stock. 10-Q 2/14/13 Clean Focus Loan – Earthlight Advisory & Consulting Services Agreement. 10-Q 2/14/13 Coronus – Earthlight Consulting Services Agreement. 10-Q 2/14/13 Aegis Solar Power System Sales Agreement. 10-Q 2/14/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (December 31, 2012 Addendum). 10-Q 2/14/13 Power Purchase Agreement – Coronus Adelanto West 1 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Adelanto West 2 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Yucca Valley East 3 LLC. 10-Q 2/14/13 Facilities Study Agreement – JOSHUA TREE EAST 5. 10-Q 2/14/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (January 31, 2013 Addendum). 10-Q 2/14/13 Phoenix – Biological Survey Agreement. 10-K 7/02/13 Facilities Study Agreement – ADELANTO WEST 1. 10-K 7/02/13 Facilities Study Agreement – ADELANTO WEST 2. 10-K 7/02/13 Master Services Agreement – Belectric, Inc. 10-K 7/02/13 -59- Table of Contents Vacant Land Purchase Agreement – YUCCA VALLEY EAST #2. 10-K 7/02/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (March 24, 2013 Addendum). 10-K 7/02/13 Mutual Release & Termination Agreement – Belectric, Inc. 10-K 7/02/13 Clean Focus Loan – First Addendum to Promissory Note. 10-K 7/02/13 Cancellation Instructions – PHELAN SOUTH. 10-K 7/02/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (May 3, 2013 Addendum). 10-K 7/02/13 Clean Focus Loan – Second Addendum to Promissory Note. 10-K 7/02/13 Share Purchase and Development Services Agreement. 8-K 8/15/13 Form of Lock-Up Agreement 8-K 8/15/13 Form of Proxy. 8-K 8/15/13 Clean Focus Loan – Fourth Addendum to Promissory Note. 8-K 8/15/13 Code of Ethics. S-1 11/07/08 Amended Code of Ethics as of May 14, 2009. 10-K 6/05/09 Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. S-1 11/07/08 Amended Audit Committee Charter as of May 19, 2009. 10-K 6/05/09 Disclosure Committee Charter. 10-K 6/05/09 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -60- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 19th day of August, 2013. CORONUS SOLAR INC. (Registrant) BY: JEFF THACHUK Jeff Thachuk President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary, Treasurer and member of the Board of Directors -61- Table of Contents EXHIBIT INDEX Incorporated by reference Filed Exhibit Document Description Form Date Number herewith Articles of Incorporation. 10-K/A-2 12/10/10 Bylaws. S-1 11/07/08 Amended Articles of Incorporation (8/13/2002). S-1 11/07/08 Amended Articles of Incorporation (8/26/2002). S-1 11/07/08 Amended Articles of Incorporation (9/20/2002). S-1 11/07/08 Amended Articles of Incorporation (11/03/2009). 8-K 11/06/09 Specimen Stock Certificate. S-1 11/07/08 Engagement Letter - Jefferson Thachuk (5/15/2007). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (6/12/2008). S-1 11/07/08 Engagement Letter - Jefferson Thachuk (8/21/2008). S-1 11/07/08 Engagement Letter - Raven Kopelman. S-1 11/07/08 Engagement Letter - John Omielan: (3/15/2007). S-1 11/07/08 Engagement Letter - John Omielan: (1/04/2008). S-1 11/07/08 Share Purchase Agreement with Coronus Energy Corp., Jefferson Thachuk, Mark Burgert, Raven Kopelman, David Holmes, Kenneth Bogas and John Omielan. 10-Q 11/02/09 Escrow Agreement between Insightfulmind Learning, Inc., Mark Burgert and Jefferson Thachuk. 8-K 11/06/09 Loan Agreement with Jefferson Thachuk. 10-K/A 12/10/10 Vacant Land Purchase Agreement – VIDAL. 10-Q/A-1 12/10/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS. 10-Q/A-1 12/10/10 Stock Option Plan dated November 23, 2010. POS AM 12/30/10 Vacant Land Purchase Agreement – VIDAL (December 19, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS (December 21, 2010 Addendum). POS AM 12/30/10 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH. 10-Q 2/14/11 Vacant Land Purchase Agreement – NEWBERRY SPRINGS. 10-Q 2/14/11 Vacant Land Purchase Agreement – VIDAL (January 27, 2011 Addendum). 10-Q 2/14/11 Solar Power Systems Agreement. 8-K 4/01/11 SIS/FAS Study Agreement for Coronus 29 - PALMS NORTH 1. 8-K 6/21/11 SIS/FAS Study Agreement for Coronus 29-PALMS NORTH 2. 8-K 6/21/11 VIDAL Agreement Cancellation Instructions. 8-K 6/21/11 Installment Note – TWENTYNINE PALMS NORTH. 10-K 6/24/11 -62- Table of Contents Vacant Land Purchase Agreement – TWENTYNINE PALMS (February 17, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – NEWBERRY SPRINGS (February 22, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (February 22, 2011 Addendum). 10-K 6/24/11 Installment Note – NEWBERRY SPRINGS. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (March 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (March 15, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (April 14, 2011 Addendum). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST. 10-K 6/24/11 Vacant Land Purchase Agreement – VIDAL (May 15, 2011 Addendum). 10-K 6/24/11 Engagement Letter - Jefferson Thachuk (May 31, 2011). 10-K 6/24/11 Vacant Land Purchase Agreement – JOSHUA TREE EAST (June 3, 2011 Addendum). 10-K 6/24/11 Loan Agreement with Jefferson Thachuk (June 20, 2011 Addendum). 10-K 6/24/11 SCG Advisory Agreement. 8-K 8/10/11 Installment Note – JOSHUA TREE EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – PHELAN EAST. 10-Q 11/14/11 Cancellation Instructions – PHELAN EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – ADELANTO WEST. 10-Q 11/14/11 Vacant Land Purchase Agreement – APPLE VALLEY EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST. 10-Q 11/14/11 Vacant Land Purchase Agreement – OAK HILLS SOUTH. 10-Q 11/14/11 Loan Agreement with Jefferson Thachuk (October 26, 2011 Addendum). 10-Q 11/14/11 Vacant Land Purchase Agreement – HESPERIA WEST. 10-Q 11/14/11 Loan Agreement with Jefferson Thachuk (February 8, 2012 Addendum). 10-Q 2/15/11 SCG Advisory Agreement – (December 8, 2011 Addendum). 10-Q 2/15/11 System Impact Study Agreement – CORONUS HESPERIA WEST 2. 10-Q 2/15/11 System Impact Study Agreement – CORONUS YUCCA VALEY EAST 1. 10-Q 2/15/11 System Impact Study Agreement – CORONUS YUCCA VALLEY EAST 2. 10-Q 2/15/11 Vacant Land Purchase Agreement – ADELANTO WEST (November 17, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – ADELANTO WEST (January 11, 2012 Addendum). 10-Q 2/15/11 -63- Table of Contents Vacant Land Purchase Agreement – APPLE VALLEY EAST (November 30, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – APPLE VALLEY EAST (January 6, 2012 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (Commission Agreement). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (December 13, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (January 14, 2012 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – HESPERIA WEST (February 2, 2012 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – OAK HILLS SOUTH (December 15, 2011 Addendum) 10-Q 2/15/11 Vacant Land Purchase Agreement – OAK HILLS SOUTH (January 18, 2012 Addendum). 10-Q 2/15/11 Cancellation Instructions – OAK HILLS SOUTH. 10-Q 2/15/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (Commission Agreement). 10-Q 2/15/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (December 3, 2011 Addendum). 10-Q 2/15/11 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (January 6, 2012 Addendum). 10-Q 2/15/11 Secured Convertible Promissory Note – Russell Adair (February 2, 2012). 10-Q 2/15/11 Warrant – Russell Adair (February 2, 2012). 10-Q 2/15/11 Vacant Land Purchase Agreement – ADELANTO WEST (February 2, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (February 2, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – APPLE VALLEY EAST (February 2, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – HESPERIA WEST (February 16, 2012 Addendum). 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 1. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 2. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 3. 10-K 6/29/12 Secured Convertible Promissory Note – Frank Zakaib (February 23, 2012). 10-K 6/29/12 Warrant – Frank Zakaib (February 23, 2012). 10-K 6/29/12 Consent Agreement. 10-K 6/29/12 System Impact Study Agreement – 29-PALMS NORTH 3. 10-K 6/29/12 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (February 29, 2012 Addendum). 10-K 6/29/12 -64- Table of Contents Vacant Land Purchase Agreement – ADELANTO WEST (March 5, 2012 Addendum). 10-K 6/29/12 Vacant Land Purchase Agreement – APPLE VALLEY EAST (March 19, 2012 Addendum). 10-K 6/29/12 Power Purchase Agreement – Coronus Hesperia West 1 LLC. 10-K 6/29/12 Vacant Land Purchase Agreement – YUCCA VALLEY EAST (April 4, 2012 Addendum). 10-K 6/29/12 Solar Photovoltaic Asset Sale Agreement. 10-K 6/29/12 Vacant Land Purchase Agreement – ADELANTO WEST (April 12, 2012 Addendum). 10-K 6/29/12 System Impact Study Agreement – ADELANTO WEST 1. 10-K 6/29/12 System Impact Study Agreement – ADELANTO WEST 2. 10-K 6/29/12 Loan Agreement with Jefferson Thachuk (April 18, 2012 Addendum). 10-K 6/29/12 System Impact Study Agreement – APPLE VALLEY EAST 1. 10-K 6/29/12 System Impact Study Agreement – APPLE VALLEY EAST 2. 10-K 6/29/12 Cancellation Instructions – APPLE VALLEY EAST. 10-K 6/29/12 Vacant Land Purchase Agreement – PHELAN SOUTH. 10-K 6/29/12 Vacant Land Purchase Agreement – PHELAN SOUTH (Commission Agreement). 10-K 6/29/12 System Impact Study Agreement – 29-PALMS WEST 1. 10-K 6/29/12 System Impact Study Agreement – 29-PALMS WEST 2. 10-K 6/29/12 System Impact Study Agreement – YUCCA VALLEY EAST 3. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 4. 10-K 6/29/12 System Impact Study Agreement – JOSHUA TREE EAST 5. 10-K 6/29/12 Secured Convertible Promissory Note – Trevor Singleton. 8-K 8/13/12 Power Purchase Agreement – Coronus 29-Palms North 1 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus 29-Palms North 2 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus 29-Palms North 3 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus Yucca Valley East 1 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus Yucca Valley East 2 LLC. 10-Q 9/13/12 Power Purchase Agreement – Coronus Hesperia West 2 LLC. 10-Q 9/13/12 Vacant Land Purchase Agreement – PHELAN SOUTH (August 1, 2012 Addendum). 10-Q 9/13/12 Vacant Land Purchase Agreement – PHELAN SOUTH (September 6, 2012 Addendum). 10-Q 9/13/12 Solar Photovoltaic Asset Sale Agreement (Industry). 8-K 10/30/12 System Impact Study Agreement – CORONUS 29-PALMS NORTH 4. 10-Q 12/14/12 -65- Table of Contents Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO. 10-Q 12/14/12 Vacant Land Purchase Agreement – TWENTYNINE PALMS NORTH RE-SITE. 10-Q 2/14/13 Phoenix – Biological Habitat Assessment Agreement. 10-Q 2/14/13 Phoenix – Cultural Resources Assessment Agreement. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 1 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 2 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 3 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 4 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Joshua Tree East 5 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Apple Valley East 1 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Apple Valley East 2 LLC. 10-Q 2/14/13 Vacant Land Purchase Agreement – APPLE VALLEY EAST RE-SITE. 10-Q 2/14/13 Facilities Study Agreement – APPLE VALLEY EAST 1. 10-Q 2/14/13 Facilities Study Agreement – APPLE VALLEY EAST 2. 10-Q 2/14/13 Clean Focus Loan – Promissory Note. 10-Q 2/14/13 Clean Focus Loan – Security Agreement. 10-Q 2/14/13 Clean Focus Loan – Guaranty. 10-Q 2/14/13 Clean Focus Loan – Collateral Assignment of Member Interests. 10-Q 2/14/13 Clean Focus Loan – Collateral Assignment of Stock. 10-Q 2/14/13 Clean Focus Loan – Earthlight Advisory & Consulting Services Agreement. 10-Q 2/14/13 Coronus – Earthlight Consulting Services Agreement. 10-Q 2/14/13 Aegis Solar Power System Sales Agreement. 10-Q 2/14/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (December 31, 2012 Addendum). 10-Q 2/14/13 Power Purchase Agreement – Coronus Adelanto West 1 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Adelanto West 2 LLC. 10-Q 2/14/13 Power Purchase Agreement – Coronus Yucca Valley East 3 LLC. 10-Q 2/14/13 Facilities Study Agreement – JOSHUA TREE EAST 5. 10-Q 2/14/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (January 31, 2013 Addendum). 10-Q 2/14/13 Phoenix – Biological Survey Agreement. 10-K 7/02/13 Facilities Study Agreement – ADELANTO WEST 1. 10-K 7/02/13 Facilities Study Agreement – ADELANTO WEST 2. 10-K 7/02/13 Master Services Agreement – Belectric, Inc. 10-K 7/02/13 -66- Table of Contents Vacant Land Purchase Agreement – YUCCA VALLEY EAST #2. 10-K 7/02/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (March 24, 2013 Addendum). 10-K 7/02/13 Mutual Release & Termination Agreement – Belectric, Inc. 10-K 7/02/13 Clean Focus Loan – First Addendum to Promissory Note. 10-K 7/02/13 Cancellation Instructions – PHELAN SOUTH. 10-K 7/02/13 Vacant Land Purchase Agreement – TWENTYNINE PALMS MORONGO (May 3, 2013 Addendum). 10-K 7/02/13 Clean Focus Loan – Second Addendum to Promissory Note. 10-K 7/02/13 Share Purchase and Development Services Agreement. 8-K 8/15/13 Form of Lock-Up Agreement 8-K 8/15/13 Form of Proxy. 8-K 8/15/13 Clean Focus Loan – Fourth Addendum to Promissory Note. 8-K 8/15/13 Code of Ethics. S-1 11/07/08 Amended Code of Ethics as of May 14, 2009. 10-K 6/05/09 Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. S-1 11/07/08 Amended Audit Committee Charter as of May 19, 2009. 10-K 6/05/09 Disclosure Committee Charter. 10-K 6/05/09 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -67-
